


Exhibit 10.15

 

SUPPLEMENT TO AMENDED AND RESTATED REVOLVING CREDIT AGREEMENT

 

SUPPLEMENT dated as of January 15, 2009 (the “Supplement Effective Date”) to the
Amended and Restated Revolving Credit Agreement dated as of July 31, 2007 (as
heretofore amended, modified or supplemented by and under the Extension
Agreements (as defined below), the “Loan Agreement”) among CENTRO NP LLC (the
“Borrower”), the LENDERS party thereto (the “Lenders”), and BANK OF AMERICA,
N.A., as Administrative Agent (the “Administrative Agent”).

 

W I T N E S S E T H :

 

WHEREAS, the parties hereto desire to (a) cause the Extension Agreements to be
superseded by the terms and conditions set forth in this Supplement; (b) further
extend the Maturity Date to December 31, 2010; (c) determine the rate of the
Applicable Margin and the Default Rate; (d) provide for the prepayment of the
Loans, and accompanying permanent reductions of the Commitments, upon the
receipt by the Borrower of net proceeds from the disposition of certain
Properties and certain other events; (e) acknowledge that there shall be no
further extensions of credit under the Loan Agreement; (f) supplement the
representations, affirmative covenants, negative covenants and Events of
Default, including related definitions thereto, as set forth in the Loan
Agreement; (g) implement an interest rate protection program with respect to the
Loan; and (h) provide for certain other supplemental matters in connection with
the Loan Agreement and the other Loan Documents, as set forth herein;

 

NOW, THEREFORE, the parties hereto agree as follows:

 

SECTION 1.  Defined Terms; References.  (a)   Unless otherwise specifically
defined herein, each term used herein that is defined in the Loan Agreement has
the meaning assigned to such term in the Loan Agreement.  Each reference to
“hereof”, “hereunder”, “herein” and “hereby” and each other similar reference
and each reference to “this Agreement” and each other similar reference
contained in the Loan Agreement shall, after the Supplement Effective Date,
refer to the Loan Agreement as amended or supplemented hereby.

 

(b)                       As used in this Supplement, each of the following
terms has the meaning specified in the Super Loan Agreement (as in effect on the
date hereof): “Centro Entity,” “ERP,” “ERP Obligations,” “ERP Preferred
Interests,” “Existing Indebtedness,” “Joint Venture Property,” “Master
Distribution Agreement,” “New Money Facility,” “New Money Facility Loan
Documents,” “Note (e Note),” “Parent Entity,” “Permitted Threshold Sale,”
“Properties (Additional 15 Properties),” “Properties (New Money Facility),”
“Required Distribution,”

 

1

--------------------------------------------------------------------------------


 

“Required Distribution/Contribution,” “Senior Notes,” “Solvent,” “Tax Payments,”
“Transaction Documents (Australia)” and “Tyrone Gardens Entities”.

 

(c)                        The following additional terms, as used in this
Supplement, have the following meanings:

 

“Actual Knowledge” means the actual knowledge of Glenn Rufrano (Chief Executive
Officer and President), Michael Carroll (Executive Vice President and Chief
Operating Officer), John Braddon (Executive Vice President, Chief Financial
Officer and Treasurer) and Steven Siegel (Executive Vice President and
Secretary), without any duty of inquiry or investigation.  Neither the actual
knowledge of any other individual or entity, nor the constructive knowledge of
the foregoing individuals or of any other individual or entity, shall be imputed
to the foregoing individuals.

 

“Applicable Credit Agreements” means (i) the Super Loan Agreement; (ii) the
KeyBank Centro GA Agreement (as defined in the Super Loan Agreement); and
(iii) the Bond Documents (as defined in the Common Terms Deed (as defined in the
Super Loan Agreement)) and the Senior Facilities Agreement (as defined in the
Super Loan Agreement) (other than the provisions thereof that are applicable to
Facility E (as defined in the Senior Facilities Agreement)).

 

“Approved Budget” means the budget attached hereto as Schedule 1.1, for the
period from the Supplement Effective Date through and including December 31,
2010, which budget has been approved by the Administrative Agent and the Lenders
prior to the Supplement Effective Date. The Approved Budget may be modified from
time to time but only with the prior written consent of lenders holding, at such
time, an aggregate of at least 60% of the Loan Amount (as defined in the Super
Loan Agreement as in effect on the Supplement Effective Date), the Loans and the
Letter of Credit Exposure (such lenders, the “Budget Approval Lenders”) and,
upon receipt of such consent, the Approved Budget, as so revised, shall
thereafter constitute the Approved Budget.  Until such consent is obtained from
the Budget Approval Lenders, the then current Approved Budget shall continue to
be applicable.

 

“April Letter Agreement” means that certain letter agreement, dated as of
April 29, 2008, among the Borrower, the Centro Parties, the Guarantors party
thereto, the Lenders and the Administrative Agent.

 

“APT” means Australian Public Trustees Limited (ABN 82095572482), as trustee of
the DPF Sub Trust No 2.

 

2

--------------------------------------------------------------------------------


 

“APT Guaranty” means the Guaranty Agreement (Payment), dated as of May 7, 2008,
executed by APT in favor of the Administrative Agent on behalf of the Lenders.

 

“Assignments of Leases” means, collectively or individually, as the context
shall require, the Assignments of Leases (Initial Combined Pool), the Assignment
of Leases (Preston Ridge) and the Farrar Place Assignment of Leases.

 

“Assignments of Leases (Initial Combined Pool)” means those certain first
priority Assignment of Leases and Rents given on March 28, 2008 by the
applicable Property Owner (Initial Combined Pool), as assignor, to the
Administrative Agent, as assignee, assigning to the Administrative Agent the
interests of all such Property Owners (Initial Combined Pool) in and to all
Leases with respect to, and Rents from, the Properties (Initial Combined Pool),
as the same may be amended, restated, replaced, supplemented or otherwise
modified from time to time.

 

“Assignment of Leases (Preston Ridge)” means that certain second priority
Assignment of Leases and Rents given on March 28, 2008 by the Preston Ridge
Property Owner, as assignor, to the Administrative Agent, as assignee, assigning
to the Administrative Agent the interests of the Preston Ridge Property Owner in
and to all Leases with respect to, and Rents from, the Preston Ridge Property,
as the same may be amended, restated, replaced, supplemented or otherwise
modified from time to time.

 

“Award” means any compensation paid by any Governmental Authority in connection
with a Condemnation with respect to all or any part of a Property.

 

“Bank of America” means Bank of America, N.A., and its successors.

 

“Bankruptcy Action” means, with respect to any Person, (i) such Person filing a
voluntary petition under the Bankruptcy Code or any other Federal or state
bankruptcy or insolvency law, or any other similar law, rule or regulation of
any foreign jurisdiction; (ii) the filing of an involuntary petition against
such Person under the Bankruptcy Code or any other Federal or state bankruptcy
or insolvency law, or any other similar law, rule or regulation of any foreign
jurisdiction, or soliciting or causing to be solicited petitioning creditors for
any involuntary petition against such Person; (iii) such Person filing an answer
consenting to or otherwise acquiescing in or joining in any involuntary petition
filed against it, by any other Person under the Bankruptcy Code or any other
Federal or state bankruptcy or insolvency law, or any other similar law, rule or
regulation of any foreign jurisdiction, or soliciting or causing to be solicited
petitioning creditors for any involuntary petition from any Person; (iv) such
Person consenting to or acquiescing in or joining in an application for the
appointment of a custodian, receiver, trustee, administrator or examiner for
such

 

3

--------------------------------------------------------------------------------


 

Person or any portion of any property or assets owned by such Person (including,
without limitation, any Property); or (v) such Person making an assignment for
the benefit of creditors, or admitting, in writing or in any legal proceeding,
its insolvency or inability to pay its debts as they become due.

 

“Bankruptcy Code” means Title 11 of the United States Code entitled
“Bankruptcy”, as amended from time to time, and any successor statute or
statutes and all rules and regulations from time to time promulgated thereunder.

 

“Book Value” means the greater of the book value as of (i) December 31, 2007, as
adjusted prior to the Supplement Effective Date and (ii) June 30, 2008, in each
case, as reflected on the consolidated accounts (maintained in accordance with
GAAP) of Super for the Properties (Super).

 

“Budgeted Expenditures” means, collectively, the amounts to be expended by the
Super Entities as and to the extent set forth on the Approved Budget.

 

“Casualty” means damage or destruction of a Property, in whole or in part, by
fire or other casualty.

 

“Centro Party Covenants” shall have the meaning assigned to such term in
Section 21.

 

“Collateral Assignment of Interest Rate Cap Agreement” means that certain
Collateral Assignment of Interest Rate Cap Agreement to be entered into by the
Borrower in connection with the Loans, as the same may be amended, restated,
replaced, supplemented or otherwise modified from time to time.

 

“Condemnation” means a temporary or permanent taking by any Governmental
Authority as the result or in lieu or in anticipation of the exercise of the
right of condemnation or eminent domain, of all or any part of a Property, or
any interest therein or right accruing thereto, including any right of access
thereto or any change of grade affecting such Property or any part thereof.

 

“December Letter Agreement” means that certain letter agreement, dated as of
December 15, 2008, among the Borrower, the Centro Parties, the Guarantors party
thereto, the Lenders and the Administrative Agent.

 

“December 2007 Amendment” means that certain First Amendment to Amended and
Restated Revolving Credit Agreement, dated as of December 16, 2007, by and among
the Borrower, the Guarantors party thereto, the Lenders and the Administrative
Agent.

 

“Encumbered Property” means any Property that is (i) a Property (Combined Pool),
(ii) a Property (Additional 15 Properties), (iii) a Property (New

 

4

--------------------------------------------------------------------------------


 

Money Facility), (iv) the Preston Ridge Property or (v) an Encumbered Property
(Existing Third Party).

 

“Encumbered Property (Existing Third Party)” means each Property that is set
forth on Schedule 1.2 attached hereto.

 

“Extension Agreements” means, collectively, the December 2007 Amendment, the
January Letter Agreement, the February Extension Agreement, the March Letter
Agreement, the April Letter Agreement, the May 7 Letter Agreement, the May 30
Letter Agreement, the September Letter Agreement and the December Letter
Agreement.

 

“Farrar Place Assignment of Leases” means that certain first priority Assignment
of Leases and Rents given on the Supplement Effective Date by the Farrar Place
Property Owner, as assignor, to the Administrative Agent, as assignee, assigning
to the Administrative Agent the interests of the Farrar Place Property Owner in
and to all Leases with respect to, and Rents from, the Farrar Place Property, as
the same may be amended, restated, replaced, supplemented or otherwise modified
from time to time.

 

“Farrar Place Mortgage” means the first lien deed of trust by the Farrar Place
Property Owner in favor of the Administrative Agent, for the benefit of the
Lenders, encumbering the Farrar Place Property, as the same may be amended,
restated, replaced, supplemented or otherwise modified from time to time.

 

“Farrar Place Property” means Farrar Place, Manchester, Tennessee.

 

“Farrar Place Property Owner” means NP of Tennessee, L.P., a Subsidiary
Guarantor.

 

“February Extension Agreement” means that certain letter agreement, dated as of
February 14, 2008, among the Borrower, the Centro Parties, the Guarantors party
thereto, the Lenders and the Administrative Agent, which amended and restated
the December 2007 Amendment and the January Letter Agreement.

 

“Ground Leases” means ground leases pursuant to which Super Subsidiaries or
Joint Venture Entities ground lease certain Properties from third parties.

 

“Guaranty (March 2008)” means that certain Guaranty, dated as of March 28, 2008,
from certain Subsidiaries of Residual in favor of the Administrative Agent for
the benefit of the Lenders, as ratified on the date hereof and as the same may
be amended, restated, replaced, supplemented or otherwise modified from time to
time.

 

5

--------------------------------------------------------------------------------


 

“Interest Rate Cap Agreement” means an Interest Rate Cap Agreement (together
with the confirmation and schedules relating thereto) between the Borrower and
Bank of America entered into in connection with the Loans.

 

“January Letter Agreement” means that certain letter agreement dated as of
January 14, 2008, by and among the Borrower, the Centro Parties, the Guarantors
party thereto, the Lenders and the Administrative Agent.

 

“Joint Venture Entity” means any joint venture entity or other entity owned
jointly by a Super Subsidiary and unaffiliated third parties, including, without
limitation, any entity in which any Super Entity directly owns an interest that
is not a Subsidiary of Super, but that is nonetheless consolidated with any
Super Entity for financial reporting purposes as a result of the application of
(i) the pronouncement entitled Financial Interpretation 46 “Consolidation of
Variable Interest Entities” by the Financial Accounting Standards Board on
January 17, 2003, as revised from time to time, or (ii) Emerging Issues Task
Force Consensus on Issue No. 04-05, “Determining Whether a General Partner, or
the General Partners of a Group, Controls a Limited Partnership or Similar
Entity When the Limited Partners Have Certain Rights” as adopted in July, 2005
by the Emerging Issues Task Force created by the Financial Accounting Standards
Board.  For the avoidance of doubt, the Tyrone Gardens Entities shall not be
deemed to be Joint Venture Entities for purposes of this Supplement and the
other Loan Documents.

 

“JPMCB” means JPMorgan Chase Bank, N.A., and its successors.

 

“Lease” means any lease, sublease or subsublease, letting, license, concession
or other agreement (whether written or oral and whether now or hereafter in
effect) pursuant to which any Person is granted a possessory interest in, or
right to use or occupy all or any portion of any space in any Property, and
(a) every modification, amendment or other agreement relating to such lease,
sublease, subsublease, or other agreement entered into in connection with such
lease, sublease, subsublease, or other agreement and (b) every guarantee of the
performance and observance of the covenants, conditions and agreements to be
performed and observed by the other party thereto.

 

“Loan Parties” or “Loan Party” means, individually or collectively, as the
context may require, the Borrower and the Subsidiary Guarantors.

 

“March Letter Agreement” means that certain letter agreement, dated as of
March 28, 2008, among the Borrower, the Centro Parties, the Guarantors party
thereto, the Lenders and the Administrative Agent.

 

“Material Lease” shall have the meaning assigned to such term in Section 7(f).

 

6

--------------------------------------------------------------------------------


 

“May 7 Letter Agreement” means that certain letter agreement, dated as of May 7,
2008, among the Borrower, the Centro Parties, the Guarantors party thereto, the
Lenders and the Administrative Agent.

 

“May 30 Letter Agreement” means that certain letter agreement, dated as of
May 30, 2008, among the Borrower, the Centro Parties, the Guarantors party
thereto, the Lenders and the Administrative Agent.

 

“Mortgage (AEW)” means the first lien deed of trust dated as of the Supplement
Effective Date given by Property Owner (AEW) in favor of Bank of America,
securing that certain Amended and Restated Loan Agreement, dated November 6,
2007, among Bank of America, CA New Plan Acquisition Fund, LLC, Property Owner
(AEW) and CA New Plan Acquisition Fund Louisiana, LLC (as the same has been and
may be further amended), encumbering the Property (AEW).

 

“Mortgages” means, collectively or individually, as the context shall require,
the Mortgages (Initial Combined Pool), the Mortgage (Preston Ridge), the Farrar
Place Mortgage and the Surrey Square Mortgage.

 

“Mortgages (Initial Combined Pool)” means the first lien mortgages, deeds of
trust and deeds to secure debt given by the Property Owners (Initial Combined
Pool) on March 28, 2008 in favor of the Administrative Agent, securing the
Guaranty or the Guaranty (March 2008), as applicable, and encumbering the
Properties (Initial Combined Pool), as the same may be amended, restated,
replaced, supplemented or otherwise modified from time to time.

 

“Mortgage (Preston Ridge)” means the second lien deed of trust given by the
Preston Ridge Property Owner on March 28, 2008 in favor of the Administrative
Agent, securing the Guaranty (March 2008) and encumbering the Preston Ridge
Property, as the same may be amended, restated, replaced, supplemented or
otherwise modified from time to time.

 

“Net Proceeds” means the net amount of all insurance proceeds or Awards, as
applicable, received by a Super Subsidiary following a Casualty or Condemnation
of a Property owned by such Super Subsidiary after deduction of the reasonable
costs and expenses of recovery and after satisfaction of the outstanding
principal amount of, premium or penalty, if any, and interest on any
indebtedness (other than the Loan, the Super Loan Agreement, the New Money
Facility and the Preston Ridge Facility) that is required to be repaid under the
terms of such indebtedness as a result of such Casualty or Condemnation.

 

“Net Sale Proceeds” means proceeds of the sale of the applicable Property after
satisfaction of the outstanding principal amount of, premium or

 

7

--------------------------------------------------------------------------------


 

penalty, if any, and interest on any indebtedness (other than the Loan, the
Super Loan Agreement, the New Money Facility and the Preston Ridge Facility)
that is required to be repaid under the terms of such indebtedness as a result
of such sale (or on any indebtedness the terms of which provide that such sale,
without the consent of the applicable lender, would constitute an event of
default thereunder) and net of reasonable and customary closing costs and
expenses (other than, with respect to Properties (Super), any disposal or
similar fees payable to Affiliates of Super Entities from sales of Properties
(Super) by such Super Entities).

 

“Other Bank Facility Documents” means, collectively, (a) the Super Loan
Agreement and the other Super Loan Documents, (b) the New Money Facility Loan
Documents and (c) the Preston Ridge Loan Agreement (and the loan documents
entered into in connection therewith).

 

“Permitted Encumbrances” means, with respect to any Property, collectively,
(a) the Liens and security interests created by the Loan Documents, (b) all
Liens, encumbrances and other matters disclosed in any current title insurance
commitments and/or current surveys delivered or made available to the
Administrative Agent or its legal counsel on or before the Supplement Effective
Date with respect to the Properties, (c) Liens, if any, for Taxes imposed by any
Governmental Authority not yet due or delinquent or being contested in good
faith by appropriate proceedings, (d) such other title and survey exceptions as
the Administrative Agent has approved or may approve in writing in its sole
discretion, (e) all easements, rights-of-way, restrictions, survey matters and
other non-monetary encumbrances recorded against and/or affecting a Property and
that do not materially and adversely affect (i) the ability of the applicable
Super Entity to pay any of its or their obligations to any Person as and when
due, (ii) the marketability of title to such Property, (iii) the fair market
value of such Property in a manner resulting in such fair market value being
materially less than the book value of such Property (as reasonably determined
by a third party professional having expertise in making such determinations),
or (iv) the use or operation of such Property by the applicable Super Subsidiary
in connection with its business, (f) rights of tenants under Leases, as tenants
only, (g) any Liens securing Indebtedness of Super or any Super Subsidiary that
is permitted pursuant to the Loan Agreement or the Super Loan Agreement,
(h) Liens in connection with workers’ compensation, unemployment insurance or
other social security obligations, (i) deposits or pledges to secure bids,
tenders, contracts (other than contracts for the payment of money), leases,
statutory obligations, surety or appeal bonds, performance bonds, completion
bonds or other obligations of like nature arising in the ordinary course of
business, (j) mechanics’, materialmen’s, carriers’ or warehousemen’s Liens
incurred in the ordinary course of business which are bonded over within 60 days
from the date of filing or the existence of which is being contested in good
faith by appropriate proceedings diligently conducted by Super, the Borrower or
the applicable Super Subsidiary, (k) Liens arising out of judgments or decrees
which do not constitute an Event of Default

 

8

--------------------------------------------------------------------------------


 

and (l) the interests of lessees, lessor, licensees and licensors under leases
or licenses of real or personal property made in the ordinary course of business
which could not reasonably be expected (individually or in the aggregate) to
have a Material Adverse Effect.

 

“Preston Ridge Facility” means that certain credit facility in the amount of
$105,000,000 provided by the lenders under the Preston Ridge Loan Agreement to
the Preston Ridge Property Owner, which facility is secured by, among other
things, a first mortgage lien on the Preston Ridge Property.

 

“Preston Ridge Loan Agreement” means that certain Amended and Restated Loan
Agreement, dated as of the Supplement Effective Date, among the Preston Ridge
Property Owner, JPMCB, as Administrative Agent, and the lenders party thereto,
as the same may be amended, supplemented or otherwise modified from time to time
(subject to the provisions of Section 9(e)).

 

“Preston Ridge Property” means the property known as the Centre at Preston
Ridge, Frisco, Texas.

 

“Preston Ridge Property Owner” means BPR Shopping Center, LLC, a Delaware
limited liability company.

 

“Properties” or “Property” means, collectively or individually as the context
shall require, each real property owned in fee, or leased pursuant to a Ground
Lease, by a Super Subsidiary.

 

“Properties (BofA Revolver)” means, collectively or individually, as the context
shall require, the Properties (Combined Pool) and the Preston Ridge Property.

 

“Properties (Combined Pool)” means, collectively, the properties identified on
Schedule 1.5 hereto. For the avoidance of doubt, the Properties (Combined Pool)
include the Farrar Place Property and the Surrey Square Property.

 

“Properties (Initial Combined Pool)” means the Properties (Combined Pool) (other
than the Farrar Place Property and the Surrey Square Property).

 

“Properties (Other Super Properties)” means, collectively, the properties
identified on Schedule 1.9 hereto.

 

“Properties (Super)” means, collectively, the Properties (Combined Pool), the
Properties (New Money Facility), the Preston Ridge Property and the Properties
(Other Super Properties).

 

9

--------------------------------------------------------------------------------


 

“Property (AEW)” means Merchants Park North, Houston, Texas (which property is
owned by the Property Owner (AEW)).

 

“Property Owner (AEW)” means CA New Plan Acquisition Fund Texas I, L.P., a
Subsidiary of the Borrower.

 

“Property Owners (BofA Revolver)” means, collectively, the owners of the
Properties (BofA Revolver) and their successors.

 

“Property Owners (Combined Pool)” means, collectively, the owners of the
Properties (Combined Pool) and their successors. The Property Owners (Combined
Pool) are identified on Schedule 1.5. For the avoidance of doubt, the Property
Owners (Combined Pool) include the Farrar Place Property Owner and the Borrower.

 

“Property Owners (Initial Combined Pool)” means, collectively, the owners of the
Properties (Initial Combined Pool) and their successors.

 

“Property Owners (Super)” means, collectively, the owners of the Properties
(Super) and their successors.

 

“Rents” means, with respect to each Property, all rents (including, without
limitation, percentage rents), rent equivalents, moneys payable as damages or in
lieu of rent or rent equivalents, any fees, payments or other compensation from
any tenant relating to or in exchange for the termination of such tenant’s
Lease, royalties (including, without limitation, all oil and gas or other
mineral royalties and bonuses), income, receivables, receipts, revenues,
deposits (including, without limitation, security, utility and other deposits),
accounts, cash, issues, profits, charges for services rendered, and other
consideration of whatever form or nature received by or paid to or for the
account of or benefit of the applicable Property Owner or its agents or
employees from any and all sources arising from or attributable to the
applicable Property, and proceeds, if any, from business interruption or other
loss of income insurance.

 

“Required Super Lenders” means Required Lenders (as defined in the Super Loan
Agreement as in effect on the Supplement Effective Date).

 

“Residual” means Centro NP Residual Holding LLC, a Delaware limited liability
company, 51% of the Equity Interests of which are owned by Super and 49% of the
Equity Interests of which are owned by the Borrower.

 

“Restoration” means the repair and restoration of a Property after a Casualty or
Condemnation as nearly as possible to the condition of such Property immediately
prior to such Casualty or Condemnation.

 

10

--------------------------------------------------------------------------------

 

“Restricted Payment” means, with respect to any Person, any dividend or other
distribution (whether in cash, securities or other property) with respect to any
Equity Interests in such Person, or any payment (whether in cash, securities or
other property), including any sinking fund or similar deposit, on account of
the purchase, redemption, retirement, acquisition, cancellation or termination
of any such Equity Interests in such Person or any option, warrant or other
right to acquire any such Equity Interests in such Person.

 

“Sale or Pledge” means a voluntary or involuntary sale, conveyance, assignment,
transfer, encumbrance or pledge of a legal or beneficial interest.

 

“September Letter Agreement” means that certain letter agreement, dated as of
September 26, 2008, among the Borrower, the Centro Parties, the Guarantors party
thereto, the Lenders and the Administrative Agent.

 

“Specified Order” shall have the meaning assigned to such term in Section 6(b).

 

“Super Administrative Agent” means JPMCB, as administrative agent under the
Super Loan Agreement, including its successors and permitted assigns.

 

“Super Entities” means, collectively, Super and the Super Subsidiaries.

 

“Super Lenders” means the lenders under the Super Loan Agreement from time to
time.

 

“Super Loan Agreement” means that certain Second Amended and Restated Loan
Agreement, dated as of the Supplement Effective Date, by and among Super LLC, as
borrower, the lenders party thereto, and the Super Administrative Agent, as the
same may be amended, restated, supplemented or otherwise modified from time to
time (subject to the provisions of Section 9(e)).

 

“Super Loan Documents” has the meaning ascribed to the term “Loan Documents” as
defined in the Super Loan Agreement.

 

“Super Subsidiaries” means Subsidiaries of Super, including the Borrower and
Subsidiaries of the Borrower, but expressly excluding Joint Venture Entities.
For the avoidance of doubt, the Tyrone Gardens Entities shall be deemed to be
Super Subsidiaries for purposes of this Supplement and the other Loan Documents.

 

“Supplement Effective Date Accrued Springing Interest Amount” means the amount
of interest on the Loans and Letter of Credit Commission Fees that has accrued
at the Additional Increased Spread (as defined in the May 7 Letter Agreement) as
of the Supplement Effective Date pursuant to the provisions of paragraph 1(b) of
the May 7 Letter Agreement.

 

11

--------------------------------------------------------------------------------


 

“Surrey Square Mortgage” means the first lien mortgage in favor of the
Administrative Agent, for the benefit of the Lenders, encumbering the Surrey
Square Property and delivered by the Borrower to the Administrative Agent
pursuant to Section 11(r), and to be effective as of the earlier of: (i) the
45th day after the Supplement Effective Date and (ii) the date on which such
mortgage is duly recorded in the appropriate real estate records, as the same
may be amended, restated, replaced, supplemented or otherwise modified from time
to time.

 

“Surrey Square Property” means Surrey Square Mall, Norwood, Ohio.

 

“Title Company” shall have the meaning assigned to such term in Section 11(r).

 

“Transactions” means, as to any Loan Party, the execution, delivery and
performance by such Loan Party of the Loan Documents to which it is a party and
the consummation of the transactions contemplated by such Loan Documents.

 

“Transfer” means any sale, conveyance, transfer, lease with a purchase option at
less than fair market value, any transaction or arrangement having the economic
effect of a sale (including as a result of any merger or consolidation), any
contribution in consideration of Equity Interests in any Person, any
distribution as a dividend or distribution in respect of any Equity Interest
held by another Person (other than a dividend or distribution from a Super
Subsidiary to another Super Subsidiary or Super to the extent permitted
hereunder), or any other disposition or transaction having comparable effect. 
In addition, and without limiting the generality of the foregoing, a Transfer
shall include, but not be limited to, (i) an installment sales agreement;
(ii) an agreement by any Super Entity leasing all or a substantial part of a
Property owned by it for other than actual occupancy by a space tenant
thereunder or a sale, assignment or other transfer of, or the grant of a
security interest in, any Super Entity’s right, title and interest in and to any
Leases or any Rents payable thereunder; (iii) in the case of a Super Entity that
is a corporation, any merger, consolidation or Sale or Pledge of such
corporation’s stock or the creation or issuance of new stock; (iv) in the case
of a Super Entity that is a limited or general partnership or joint venture, any
merger or consolidation or the change, removal, resignation or addition of a
general partner or the Sale or Pledge of the partnership interest of any general
partner or any profits or proceeds relating to such partnership interest, or the
Sale or Pledge of limited partnership interests or any profits or proceeds
relating to such limited partnership interest or the creation or issuance of new
limited partnership interests; (v) in the case of a Super Entity that is a
limited liability company, any merger or consolidation or the change, removal,
resignation or addition of a managing member or non member manager (or if no
managing member, any member) or the Sale or Pledge of the membership interest of
a managing member (or if no managing member, any member) or any profits or
proceeds relating to such membership interest, or the Sale or Pledge of
non-managing

 

12

--------------------------------------------------------------------------------


 

membership interests or the creation or issuance of new non-managing membership
interests; or (vi) in the case of a Super Entity that is a trust or nominee
trust, any merger, consolidation or the Sale or Pledge of the legal or
beneficial interest in such Super Entity or the creation or issuance of new
legal or beneficial interests.  For purposes hereof, any Transfer of any Equity
Interest in a Super Entity owning any direct or indirect interest in a Property
shall be deemed to be a Transfer of such Property to the extent of the Equity
Interest so Transferred.

 

“Unencumbered Properties” means, collectively, all of the Properties other than
the Encumbered Properties (together with any Encumbered Property that becomes
unencumbered by any mortgage liens after the Supplement Effective Date).

 

(d)                       The parties hereto hereby acknowledge and agree that
the defined term (i) “Guaranty” and “Loan Documents” in Section 1.1 of the Loan
Agreement shall (x) be deemed to include the Guaranty (March 2008) and
(y) exclude the Centro Party Guaranty and the APT Guaranty and (ii) “Subsidiary
Guarantor” in Section 1.1 of the Loan Agreement shall (x) be deemed to include
the guarantors party to the Guaranty (March 2008) (whether or not any such
guarantor is a Subsidiary of the Borrower) and (y) exclude the Centro Parties
and APT.

 

(e)                        The parties hereto hereby acknowledge and agree that
(i) this Supplement, (ii) the Mortgages and the Assignments of Leases and
(iii) any Interest Rate Cap Agreement and any Collateral Assignment of Interest
Rate Cap Agreement shall each be deemed to be a “Loan Document” for all purposes
of the Loan Documents.

 

SECTION 2.  Extension Agreements Superseded.  The parties hereto hereby
acknowledge and agree that, except to the extent set forth herein, each
Extension Agreement shall be superseded by the terms, conditions and other
provisions as set forth in this Supplement.

 

SECTION 3.  Amount Outstanding; Current Commitment; No Further Extensions of
Credit.  (a) The Borrower hereby acknowledges and agrees that (i) the Lenders
have previously advanced, and the Borrower has previously borrowed, Loans under
the Loan Agreement and that Loans in an aggregate principal amount of
$306,500,489.30 remain outstanding as of the Supplement Effective Date, (ii) at
the request of the Borrower, the Issuing Lender issued the Letters of Credit
listed on Schedule 1.11 hereto pursuant to the Loan Agreement, which Letters of
Credit are outstanding as of the Supplement Effective Date, (iii) as of the
Supplement Effective Date, the aggregate Commitments under the Loan Agreement is
equal to $318,984,568.05, and (iv) the Swing Loan Commitment is hereby
terminated and there are no Swing Loans outstanding.

 

13

--------------------------------------------------------------------------------


 

(b)                       Notwithstanding anything to the contrary set forth in
any Loan Document, the Borrower shall not request, and the Lenders shall have no
obligation to make, any extensions of credit under the Loan Agreement, including
the making of any Loans or issuance of any Letter of Credit, after the date
hereof; provided that any Auto-Extension Letter of Credit (as defined in
Section 2.5(d) of the Loan Agreement) previously issued and outstanding may be
extended in accordance with Section 2.5(d) of the Loan Agreement and the Issuing
Lender agrees that it shall not, during the term of this Supplement and so long
as no Default has occurred and is then continuing, prevent the automatic
extension of any such Auto-Extension Letter of Credit. For the avoidance of
doubt, no amount repaid or prepaid under the Loan Agreement may be reborrowed.

 

SECTION 4.  Extension of Maturity Date.  The parties hereto agree that the
definition of “Maturity Date” in Section 1.1 of the Loan Agreement is hereby
amended and restated in its entirety to read as follows:

 

“Maturity Date”:  the earlier of (a) December 31, 2010 and (b) the date on which
the Notes shall become due and payable, whether by acceleration or otherwise.

 

SECTION 5.  Applicable Margin; Default Rate.  (a) On the Maturity Date, the
Borrower shall pay all interest on the Loans and Letter of Credit Commission
Fees that accrued during the period from December 16, 2007 to and including
February 14, 2008 at an Applicable Margin equal to 1.75% per annum less the
Applicable Margin in effect immediately prior to the increase thereof effected
pursuant to the February Extension Agreement (such amount, referred to as the
“Accrued Interest”).  The amount of the Accrued Interest did not accrue interest
from and after February 14, 2008 through the Supplement Effective Date and shall
not accrue interest after the Supplement Effective Date.

 

(b)                       From and after the Supplement Effective Date, interest
on the Loans and Letter of Credit Commission Fees shall be payable as follows:

 

(i)                           interest on the Loans and Letter of Credit
Commission Fees computed applying an Applicable Margin of 1.75% per annum shall
accrue and be paid monthly in arrears in cash on the first Business Day after
the end of each month and on the Maturity Date; and

 

(ii)                        as contemplated by Section 1 of the
February Extension Agreement and by Section 1(b) of the May 7 Letter Agreement,
interest on the Loans and Letter of Credit Commission Fees computed applying an
Applicable Margin of 5.50% per annum for the period that commenced on the Letter
Agreement Effective Date (as defined in the May 7 Letter Agreement) and through
and including the Maturity Date shall accrue on a daily basis (whether or not an
Event of Default is continuing) but shall not

 

14

--------------------------------------------------------------------------------


 

be payable on a current basis and shall not compound but, together with the
Supplement Effective Date Accrued Springing Interest Amount, shall become due
and payable immediately upon the occurrence of an Event of Default. For the
avoidance of doubt, the interest and fees accruing pursuant to this clause
(ii) and the Supplement Effective Date Accrued Springing Interest Amount shall
only become due and payable by Borrower upon the occurrence of an Event of
Default (and, upon the repayment of the Loan (other than such amounts) in full,
other than following the occurrence of an Event of Default, such amounts shall
be deemed satisfied).

 

(c)                        The parties hereto agree that Section 2.9(b) of the
Loan Agreement is hereby amended as follows: (i) the phrase “plus the Applicable
Margin plus 2%” in clause (i) thereof is replaced with the phrase “plus 11.25%”
and (ii) the phrase “plus 2%” in clause (ii) thereof is replaced with “plus
11.25%”.

 

(d)                       The Borrower hereby unconditionally promises to pay to
the Administrative Agent for the account of each Lender the then unpaid
principal amount of each Loan, together with all interest and other amounts due
in connection therewith, including, without limitation, the Accrued Interest, on
the Maturity Date. The Borrower hereby unconditionally promises to pay to the
Administrative Agent for the account of each Lender the Supplement Effective
Date Accrued Springing Interest Amount and all interest and fees that have
accrued pursuant to Section 5(b)(ii) immediately upon the occurrence of an Event
of Default.

 

SECTION 6.  Prepayment of the Loans; Permanent Reduction of Commitments. 
Notwithstanding any provision of the Loan Agreement to the contrary, the parties
hereby acknowledge and agree as follows:

 

(a)                        The parties hereto hereby agree that each repayment
or prepayment of the Loans (or termination or cancellation of any Letter of
Credit) shall result in an automatic simultaneous permanent reduction in the
Commitments by an amount equal to the principal amount of the Loans so repaid or
prepaid (or face amount of the Letter of Credit so terminated or cancelled).

 

(b)                       Without limiting the restrictions on Transfers set
forth in any other provision of this Supplement or the Loan Agreement, upon any
Transfer by a Super Subsidiary of all or any portion of a Property (Super) (but,
with respect to the Preston Ridge Property and/or any of the Properties (New
Money Facility), subject to Section 6(g)):

 

(i)                           First: Net Sale Proceeds from the Transfer of such
Property (Super) in an aggregate amount not to exceed $91,846,425 shall be
subject to a Required Distribution/Contribution to the applicable Super Entities

 

15

--------------------------------------------------------------------------------


 

and thereafter applied by such Super Entities to Budgeted Expenditures (and for
no other purpose); provided, however, that this clause shall be disregarded with
respect to any Transfer of a Property (Combined Pool); and

 

(ii)                        Second:

 

(A)                              immediately following the Transfer of any
Property (Combined Pool) or any other Property (Super) that is owned by the
Borrower or any Subsidiary of the Borrower, an amount equal to 100% of the Net
Sale Proceeds from such Transfer shall be subject to a Required
Distribution/Contribution (1) first, to Super to repay Note (e Note) (as defined
in the Super Loan Agreement), until such Note (e Note) and all amounts due in
connection therewith shall be paid in full, (2) second, to the Borrower (which
payment, in the case of any Transfer of any such Property by a Subsidiary
Guarantor, shall be a payment pursuant to such Subsidiary Guarantor’s Guaranty)
and used by it to (x) first, repay the outstanding principal balance of the
Loans, until such outstanding principal balance of the Loans and all amounts due
in connection therewith shall be paid in full and (y) second, cash collateralize
any outstanding Letters of Credit (up to an aggregate amount equal to 105% of
the aggregate undrawn face amount of all such Letters of Credit) pursuant to
documentation reasonably acceptable to the Borrower and the Issuing Lender and
(3) third, to Super for application in accordance with the Super Loan Agreement
(the order of application of Net Sale Proceeds set forth in clauses (1) through
(3), the “Specified Order”); and

 

(B)                                immediately following the Transfer of any
Property (Super) that is owned by Residual or a Subsidiary of Residual (other
than any Property (Combined Pool) that is owned by Residual or a Subsidiary of
Residual), (1) an amount equal to 49% of the Net Sale Proceeds from such
Transfer shall be subject to a Required Distribution/Contribution to Super or
the Borrower, as applicable, to be applied in accordance with the Specified
Order and (2) an amount equal to 51% of the Net Sale Proceeds from such Transfer
shall be subject to a Required Distribution/Contribution to Super for
application in accordance with the Super Loan Agreement.

 

(c)                        Upon receipt by a Super Subsidiary of Net Proceeds in
connection with a Casualty or Condemnation of a Property (Super) owned by it
(but, with respect to the Preston Ridge Property and/or any of the Properties
(New Money Facility), subject to Section 6(g)), if such Net Proceeds are not
applied to

 

16

--------------------------------------------------------------------------------


 

Restoration pursuant to the provisions of Section 8(d) or Section 8(e) of this
Supplement, as applicable, the same shall be subject to a Required
Distribution/Contribution and application in accordance with (and in the
priority set forth in) Section 6(b) as if the same were Net Sale Proceeds.

 

(d)                       Upon the consummation of any refinancing of any loan
of any Super Entity secured by one or more Encumbered Properties (Existing Third
Party), the net proceeds (after satisfaction of the Indebtedness so refinanced
and payment of reasonable and customary closing costs and expenses in connection
with such refinancing) from such refinancing shall be subject to a Required
Distribution/Contribution and application in accordance with (and in the
priority set forth in) Section 6(b) as if the same were Net Sale Proceeds
received by such Super Entity.

 

(e)                        Notwithstanding the foregoing or any provision of
this Supplement to the contrary, the portion of any proceeds with respect to a
Transfer of a Joint Venture Property, a casualty or condemnation affecting a
Joint Venture Property or a refinancing of a loan secured by a Joint Venture
Property that are actually received by a Super Entity in respect of its Equity
Interests in the applicable Joint Venture Entity shall be subject to a Required
Distribution/Contribution and application in accordance with Section 6(b),
Section 6(c) or Section 6(d), as applicable.

 

(f)                          For purposes of this Section 6, any Transfer of an
Equity Interest in a Super Subsidiary owning any direct or indirect interest in
a Property (Super) shall be deemed to be a Transfer of such Property (Super) to
the extent of the Equity Interest so Transferred.

 

(g)                       Until repayment of the Preston Ridge Facility in full,
all Net Sale Proceeds and Net Proceeds received by the Preston Ridge Borrower
shall be applied in accordance with the Preston Ridge Loan Agreement, and after
such repayment in full, such Net Sale Proceeds and Net Proceeds shall be subject
to a Required Distribution/Contribution to Super and the Borrower, as
applicable, to be applied in accordance with the Specified Order (in the case of
Net Proceeds, as if such Net Proceeds were Net Sale Proceeds). All Net Sale
Proceeds and Net Proceeds received by a Property Owner (New Money Facility)
shall be applied in accordance with Section 2.05(i) of the Super Loan Agreement.

 

(h)                       The parties hereto agree that all Required
Distribution/Contribution provisions hereof (including those set forth in
Section 8(d) and Section 8(e)) are agreed to by Super in connection with the
restructuring of the debt of all of the Super Entities occurring on Supplement
Effective Date, and that Super has received substantial benefits from such
restructuring.

 

17

--------------------------------------------------------------------------------

 

(i)        In the event of any inconsistency between the provisions of this
Section 6 and the provisions of any other Loan Document, the provisions of this
Section 6 shall govern and control.

 

SECTION 7. Representations. In order to induce the Administrative Agent and the
Lenders to enter into this Supplement, each of Super and the Borrower makes the
following representations and warranties to the Administrative Agent and each
Lender:

 

(a)       Authorization; Enforceability. (i) The Transactions to be entered into
by each Loan Party are within its corporate, limited partnership, limited
liability company or trust powers (as applicable) and have been duly authorized
by all necessary action by each such Loan Party and, if required, action by
holders of its Equity Interests. Each Loan Document to which a Loan Party is a
party has been duly executed and delivered by such Loan Party and constitutes a
legal, valid and binding obligation of such Loan Party, enforceable in
accordance with its terms, subject to applicable bankruptcy, insolvency,
reorganization, moratorium or other laws affecting creditors’ rights generally
and subject to general principles of equity, regardless of whether considered in
a proceeding in equity or at law. The execution, delivery and performance of
this Supplement and each other Loan Document by the Borrower and the other Loan
Parties party thereto do not and will not conflict with or result in a violation
of any of the organizational documents of the Borrower or such Loan Party, as
applicable.

 

(ii)   The Loan Documents are not subject to any right of rescission, set-off,
counterclaim or defense by any Loan Party or any Subsidiary of the Borrower,
including the defense of usury, nor would the operation of any of the terms of
the Loan Documents, or the exercise of any right thereunder, render the Loan
Documents unenforceable (subject to applicable bankruptcy, insolvency,
reorganization, moratorium or other laws affecting creditors’ rights generally
and subject to general principles of equity, regardless of whether considered in
a proceeding in equity or at law), and no Loan Party or Subsidiary of the
Borrower has asserted any right of rescission, set-off, counterclaim or defense
with respect thereto.

 

(iii)  No Loan Party or any Subsidiary of the Borrower has any grounds for
disputing (whether in any judicial, administrative or other proceeding or
otherwise) the validity or enforceability of any Loan Document or any of the
Loans or other obligations thereunder or the validity, priority or
enforceability of Lenders’ security interest in or lien on any item of
collateral purported to be granted thereunder.

 

(b)      Governmental Approvals. The Transactions do not require any consent or
approval of, registration or filing with, or any other action by, any
Governmental Authority, except such as have been obtained or made and are in
full force and effect. The Transactions do not require any consent or approval
of, registration or filing with, or any other action by, any Person except such
as have been obtained or made and are in

 

18

--------------------------------------------------------------------------------


 

full force and effect. The Transactions do not violate any applicable law or
regulation or the constituent instruments of any Loan Party or any Subsidiary of
the Borrower, or any order of any Governmental Authority. The Transactions do
not violate or result in a default under any indenture, agreement or other
instrument binding upon any Loan Party or any Subsidiary of the Borrower, or any
assets of any Loan Party or any Subsidiary of the Borrower, or give rise to a
right thereunder to require any payment to be made by any Loan Party or any
Subsidiary of the Borrower. The Transactions do not and will not result in the
creation or imposition of any Lien on any asset of any Loan Party or any
Subsidiary of the Borrower (other than pursuant to the Loan Documents).

 

(c)       Properties. (i) The Unencumbered Properties, as of the Supplement
Effective Date, are free and clear of, and are not the subject of, mortgage
liens (and/or liens of similar or related instruments such as deeds of trust and
assignments of rents or income) and there are no negative pledges contained in
any agreement entered into by any Loan Party or any Subsidiary of the Borrower
restricting the right of such Super Subsidiary to grant a lien on any
Unencumbered Property owned by it except pursuant to the Loan Documents and
other than financial ratios required to be maintained by Super pursuant to the
Super Loan Agreement and the Senior Notes. There are no pledges of direct or
indirect Equity Interests in any of the Unencumbered Properties, as of the
Supplement Effective Date, other than pursuant to the Super Loan Documents.

 

(ii)   Each Property Owner (BofA Revolver) has good title to, or valid leasehold
interests in, all of its real and personal property material to its business,
subject to Permitted Encumbrances (and, in the case of the Preston Ridge
Property, subject to the first mortgage lien of the lenders under the Preston
Ridge Loan Agreement). Property Owner (AEW) has good title to, or valid
leasehold interests in, all of its real and personal property material to its
business, subject to Permitted Encumbrances.

 

(iii)  The Permitted Encumbrances encumbering any Property (BofA Revolver), in
the aggregate, do not materially and adversely affect the value, operation or
use of the applicable Property (BofA Revolver). The Permitted Encumbrances
encumbering the Property (AEW), in the aggregate, do not materially and
adversely affect the value, operation or use of such Property (AEW).

 

(iv)  The Farrar Place Mortgage, the Surrey Square Mortgage and the Mortgage
(AEW), when properly recorded in the appropriate records, together with any
Uniform Commercial Code financing statements required to be filed in connection
therewith, will create (A)  a

 

19

--------------------------------------------------------------------------------


 

valid, perfected first priority lien on the Farrar Place Property, the Surrey
Square Property and the Property (AEW), as applicable, subject only to Permitted
Encumbrances, and (B) perfected security interests in and to, and perfected
collateral assignments of, all personalty (including the Leases with respect to
the Farrar Place Property, the Surrey Square Property and the Property (AEW), as
applicable), all in accordance with the terms thereof, in each case subject only
to any applicable Permitted Encumbrances.

 

(v)   Each Mortgage (Initial Combined Pool), together with any Uniform
Commercial Code financing statements filed in connection therewith, created (A)
a valid, perfected first priority lien on the applicable Property (Initial
Combined Pool), subject only to Permitted Encumbrances, and (B) perfected
security interests in and to, and perfected collateral assignments of, all
personalty (including the Leases with respect to the Properties (Initial
Combined Pool)), all in accordance with the terms thereof, in each case subject
only to any applicable Permitted Encumbrances.

 

(vi)  The Mortgage (Preston Ridge), together with any Uniform Commercial Code
financing statements filed in connection therewith, created (A) a valid,
perfected second priority lien on the Preston Ridge Property, subject only to
Permitted Encumbrances, and (B) perfected security interests in and to, and
perfected collateral assignments of, all personalty (including the Leases with
respect to the Preston Ridge Property), all in accordance with the terms
thereof, in each case subject only to any applicable Permitted Encumbrances.

 

(d)      Disclosure. There is no material fact presently known to Super or the
Borrower which has not been disclosed to the Administrative Agent which
materially and adversely affects, nor as far as Super or the Borrower can
foresee, might materially and adversely affect, the Properties (BofA Revolver),
the Property (AEW) or the business, operations or condition (financial or
otherwise) of the Property Owners (BofA Revolver) or the Property Owner (AEW).

 

(e)       Solvency. On the Supplement Effective Date, after giving effect to the
Transactions, (a) each Loan Party and each Subsidiary of the Borrower will be
Solvent and (b) there shall not exist any Default. After giving effect to the
Transactions, no Bankruptcy Action is currently contemplated to be filed by any
Super Entity or against any Super Entity by any Affiliate of any Super Entity,
and to the Actual Knowledge of Super and the Borrower, no other Person is
currently contemplating the filing of any Bankruptcy Action against any Super
Entity.

 

(f)       Leases. The Properties (BofA Revolver) are not subject to any Leases
other than the Leases described in the rent rolls previously delivered to the

 

20

--------------------------------------------------------------------------------


 

Administrative Agent and any Leases entered into following the date of such rent
rolls. To the Actual Knowledge of the Borrower, except as otherwise disclosed on
the aforesaid rent rolls and except for discrepancies which, either individually
or in the aggregate, would not have a Material Adverse Effect, such rent rolls
are true, correct and complete as of the Supplement Effective Date. A Property
Owner (BofA Revolver) is the owner and lessor of landlord’s interest in each
Lease of a Property (BofA Revolver). No Person has any possessory interest in
any Property (BofA Revolver) or right to occupy the same except under and
pursuant to the provisions of the Leases and any subleases permitted thereunder
or pursuant to any easement or other similar document constituting a Permitted
Encumbrance. Each Lease that relates to in excess of 20,000 square feet of net
rentable area (a “Material Lease”) of a Property (BofA Revolver) is in full
force and effect and, to the Actual Knowledge of the Borrower, there are no
material defaults under any Material Lease of a Property (BofA Revolver) by
either party thereto and there are no conditions that, with the passage of time
or the giving of notice, or both, would constitute material defaults under any
Material Lease of a Property (BofA Revolver), except to the extent the same have
not resulted, or would not be reasonably expected to result, individually or in
the aggregate, in a Material Adverse Effect. No Property Owner (BofA Revolver)
has, directly or indirectly, voluntarily or involuntarily, by operation of law
or otherwise, assigned, transferred, encumbered, hypothecated, pledged or
granted a security interest in any of the Leases of a Property (BofA Revolver)
or its interest therein except, in the case of any Encumbered Property, pursuant
to the loan documents evidencing the loan secured by such Encumbered Property,
as disclosed on Schedule 1.2.

 

(g)      Filing and Recording Taxes. All transfer taxes, deed stamps, intangible
taxes or other amounts in the nature of transfer taxes and all recording, stamp,
intangible or other similar taxes required to be paid by any Person under
applicable law currently in effect in connection with the Transactions
(including, without limitation, in connection with the execution, delivery,
recordation, filing, registration, perfection or enforcement of any Mortgage and
the other Loan Documents), have been paid or payment of the same is currently in
process.

 

(h)      Approved Budget. To Super’s and the Borrower’s Actual Knowledge, (i)
the Approved Budget is reasonable and attainable and is based on the good faith
estimates and assumptions of the Super Entities; and (ii) there are no
statements or conclusions in the Approved Budget which are based upon or include
information known to Super or the Borrower to be misleading in any material
respect or which fail to take into account material information regarding the
matters reported therein.

 

(i)        Increased Fees and Increased Rates. No interest rate margin (for
purposes of this Section 7(i), taking into account in addition to such margin,
the inclusion of a floor, payment of upfront or similar fees, original issue
discount or other provisions that have the effect of increasing the margin)
provided for in the

 

21

--------------------------------------------------------------------------------


 

Applicable Credit Agreements is in excess of the margin provided for in the
corresponding Other Bank/Noteholder Group Facility Documents (as defined in the
February Extension Agreement). No fees payable to the lenders under any of the
Applicable Credit Agreements are in excess of the fees payable to the lenders
under the corresponding Other Bank/Noteholder Group Facility Documents.
Notwithstanding anything in this Agreement and the other Loan Documents to the
contrary, the sole and excusive remedy for a breach of a representation
contained in this Section 7(i) shall be that, in the case of the first sentence
hereof, the interest rate of the Loan shall be increased on the Supplement
Effective Date to take into account the highest margin provided for in the
Applicable Credit Agreements and, in the case of the second sentence hereof, the
Lenders shall receive on the Supplement Effective Date an amount equal to the
highest aggregate fees payable to the lenders under the Applicable Credit
Agreements.

 

(j)        Super Loan Agreement. Each representation and warranty of the
applicable Super Entities contained in Sections 3.01, 3.04, 3.08, 3.12, 3.19,
3.20 and 3.21 of the Super Loan Agreement is true and correct on the Supplement
Effective Date immediately after giving effect to the consummation of the
transactions contemplated hereby, and all such representations and warranties
are hereby incorporated by reference and reaffirmed as if set forth fully and in
their entirety, with the same effect as though such representations and
warranties have been made on and as of the Supplement Effective Date (it being
understood that any representation or warranty made as of a specific date shall
be true and correct as of such specific date).

 

SECTION 8. Additional Affirmative Covenants. The Borrower agrees that, so long
as any Loan remains outstanding and unpaid or there exists any Letter of Credit
Exposure, or any other amount is owing under any Loan Document to any Lender or
the Administrative Agent:

 

(a)       Additional Information. In addition to and without limiting any
reporting requirements set forth in any Loan Document, the Borrower shall
furnish or cause to be furnished to the Administrative Agent and the Lenders, on
an ongoing basis:

 

(i)    within 28 days after the end of each month, (A) with respect to the
immediately preceding month, (1) a statement of actual disbursements versus
Budgeted Expenditures of the Super Entities, on a consolidated basis, (2)
operating statements for all of the Properties (Combined Pool) and (3) a written
summary of the asset sales efforts of the Super Entities and (B) to the extent
that there have been material changes to the organizational charts for the Super
Entities since the last distribution thereof, updated versions of such charts,
together with charts listing the Super Entity that owns each Property (all in
reasonable detail, including, but not limited to, explanatory annotations
describing, among

 

22

--------------------------------------------------------------------------------


 

other things, any material changes to such organizational charts or ownership
charts to the immediately preceding versions); provided that such updated
organizational charts and property charts shall be distributed by Borrower no
less frequently than once in each fiscal quarter of Borrower;

 

(ii)   within 60 days after the end of each fiscal quarter of Borrower, a
supplemental reporting package reasonably acceptable to the Administrative Agent
with categories of content consistent to those categories formerly disclosed by
the Borrower on a quarterly basis (e.g., lease rollover data, debt maturity data
and property-by-property data), including, without limitation, reports on asset
sales, refinancings and status reports with respect to other stabilization plan
data; and

 

(iii)  at the time of delivery of any audited financial statements of the
Borrower, copies of any auditors’ letters to management and management’s
representation letter addressed to the auditors in connection with the
preparation of such audited financial statements.

 

(b)      Notices of Default; Access. (i) In addition to and without limiting any
reporting requirements set forth in any Loan Document, the Borrower shall
furnish to the Administrative Agent and each Lender prompt written notice of the
following:

 

(A)               the receipt by any Centro Party, any Super Entity or any
Centro Entity of any written notice of default received by any such Person from
any lender under any loan agreement or other financing agreement to which any
such Person is a party, in each case within three Business Days after actual
receipt of such written notice; and

 

(B)               the filing or commencement of any action, suit or proceeding
by or before any arbitrator or Governmental Authority (i) against or affecting
any Super Entity, any Mortgage or any Property that, if adversely determined,
could reasonably be expected to result in a Material Adverse Effect,
(ii) against or affecting any Centro Party or any Centro Entity that, if
adversely determined, could reasonably be expected to result in a material
adverse effect on the business, assets, operations, prospects or condition,
financial or otherwise, of the Centro Parties and the Centro Entities, taken as
whole, (iii) relating to any Loan Document or (iv) relating to, or in connection
with, any Existing Indebtedness.

 

23

--------------------------------------------------------------------------------


 

Each such notice shall be accompanied by a statement of a financial officer of
Borrower setting forth the details of the event or development requiring such
notice and any action taken or proposed to be taken with respect thereto.

 

(ii)   The Borrower shall, and shall cause each Loan Party and Subsidiary of the
Borrower to, (i) permit the Administrative Agent, the Lenders and its (or their)
professionals (including, without limitation, its lawyers, accountants and
appraisers), upon reasonable prior notice, to visit and inspect its properties
and examine and make extracts from its books and records and (ii) as promptly as
practical following any request of the Administrative Agent, but no more
frequently than once in each month, schedule meetings and conference calls
involving the Administrative Agent, the Lenders, the Borrower and its (or their)
professionals and management personnel and any financial advisors or
restructuring consultants retained by or on behalf of the Borrower.

 

(c)       Awards. The Borrower shall, and shall cause each Loan Party and each
Subsidiary of the Borrower to, cooperate with the Administrative Agent in
obtaining for the Administrative Agent (subject to the applicable provisions of
any loan documents evidencing loans secured by Encumbered Properties), the
benefits of any Awards or Net Proceeds lawfully or equitably payable in
connection with any Property owned by such Person and to which the
Administrative Agent is entitled pursuant to the terms of this Agreement, and
Administrative Agent shall be reimbursed for any reasonable expenses incurred by
it in connection therewith (including reasonable attorneys’ fees and
disbursements) out of such Award or Net Proceeds.

 

(d)      Casualty; Restoration. (i) If a Property (BofA Revolver) shall be
subject to a Casualty, the Borrower shall give, or shall cause the applicable
Property Owner (BofA Revolver) to give, prompt notice of such Casualty to the
Administrative Agent. The Borrower shall, or shall cause the applicable Property
Owner (BofA Revolver), at its expense, to diligently prosecute any insurance
claims or adjustments relating to any Casualty affecting a Property (BofA
Revolver) owned by it. Notwithstanding any Casualty affecting any Property (BofA
Revolver), the Borrower shall continue to pay the Loans, interest thereon, and
all other amounts owing under the Loan Documents at the time and in the manner
provided for its payment in the Loan Agreement and the other Loan Documents.

 

(ii)   With respect to any Unencumbered Property that is owned by Residual or a
Subsidiary of Residual, any Net Proceeds in respect of a Casualty affecting such
Unencumbered Property shall be promptly paid over to the Super Administrative
Agent for application and disbursement by the Super Administrative Agent in
accordance with Section 6 of this

 

24

--------------------------------------------------------------------------------


 

Supplement and this Section 8(d) as if the same were Net Sale Proceeds. With
respect to any Unencumbered Property that is owned by the Borrower or a
Subsidiary of the Borrower, any Net Proceeds in respect of a Casualty affecting
such Unencumbered Property shall be promptly paid over to the Administrative
Agent for application and disbursement by the Administrative Agent in accordance
with Section 6 of this Supplement and this Section 8(d) as if the same were Net
Sale Proceeds.

 

(iii)  Any Net Proceeds in respect of a Casualty affecting a Property (Combined
Pool) shall be promptly paid over to the Administrative Agent for application
and disbursement by the Administrative Agent in accordance with Section 6 of
this Supplement and this Section 8(d) as if the same were Net Sale Proceeds.

 

(iv)  With respect to a Property that is a Property (New Money Facility), the
Preston Ridge Property or an Encumbered Property (Existing Third Party), any Net
Proceeds in respect of a Casualty affecting the same shall be applied (and any
Restoration of the same shall be effected) as provided in the loan documents
evidencing the loan secured by a first priority lien on such Property (New Money
Facility), Preston Ridge Property or Encumbered Property (Existing Third Party).
Any excess Net Proceeds (after repayment, in each case, of the Indebtedness
secured by a first priority lien on such Property (New Money Facility), Preston
Ridge Property or Encumbered Property (Existing Third Party), as applicable, in
accordance with the applicable provisions of the loan documents with respect
thereto) shall be promptly paid over to the Super Administrative Agent and/or
the Administrative Agent, as applicable, for application and disbursement in
accordance with Section 6 of this Supplement and this Section 8(d) as if the
same were Net Sale Proceeds.

 

(v)   Notwithstanding anything in this Section 8(d) or elsewhere in this
Supplement or any other Loan Document to the contrary, if the Net Proceeds in
respect of a Casualty affecting any Unencumbered Property or any Property
(Combined Pool) shall be less than 50% of the fair market value of such
Unencumbered Property or Property (Combined Pool), as indicated in the appraisal
of the same that is in the possession of the Administrative Agent, and provided
no Default or Event of Default shall have occurred and be continuing, the Super
Subsidiary that owns such Property may, at its election, proceed with a
Restoration thereof. In the event that the applicable Super Subsidiary elects to
proceed with a Restoration in accordance with the foregoing, it shall (A)
promptly commence and diligently prosecute the completion of the Restoration of
the applicable Property as nearly as possible to the condition such Property was
in immediately prior to such Casualty, with such alterations as may be
reasonably approved by the Administrative Agent (and in

 

25

--------------------------------------------------------------------------------


 

accordance with reasonable and customary requirements that may be imposed by the
Administrative Agent) and (B)  pay all costs of such Restoration whether or not
such costs are covered by insurance. Any Net Proceeds remaining following the
completion of a Restoration of any Unencumbered Property or any Property
(Combined Pool) in accordance with this Section 8(d) shall be applied in
accordance with the provisions of Section 6 as if the same were Net Sale
Proceeds. In the event that a particular Super Subsidiary does not elect to
proceed with a Restoration of an Unencumbered Property or a Property (Combined
Pool) in accordance with the foregoing, the Net Proceeds shall be applied in
accordance with the provisions of Section 6 as if the same were Net Sale
Proceeds.

 

(vi)  If the Net Proceeds in respect of a Casualty affecting any Unencumbered
Property owned by the Borrower or any Subsidiary of the Borrower shall be equal
to or greater than 50% of the fair market value of the same, as indicated in the
appraisal of the same that is in the possession of the Administrative Agent, the
applicable Super Subsidiary shall not proceed with a Restoration of the affected
Unencumbered Property without the prior consent of the Required Lenders (which
may be granted or withheld in their sole discretion). In the event that the
Required Lenders consent to a Restoration of such an Unencumbered Property under
the foregoing circumstances, the provisions of Section 8(d)(v) shall be
applicable as if the applicable Super Subsidiary had been permitted to, and had
elected to, proceed with a Restoration. In the event that the Required Lenders
have the right to consent to a Restoration of an Unencumbered Property in
accordance with the foregoing and do not grant such consent, the provisions of
Section 8(d)(v) shall be applicable as if the applicable Super Subsidiary had
elected not to proceed with a Restoration.

 

(vii) If the Net Proceeds in respect of a Casualty affecting any Property
(Combined Pool) shall be equal to or greater than 50% of the fair market value
of the same, as indicated in the appraisal of the same that is in the possession
of the Administrative Agent, the applicable Property Owner (Combined Pool) shall
not proceed with a Restoration of the affected Property (Combined Pool) without
the prior consent of the Required Lenders (which may be granted or withheld in
their sole discretion). In the event that the Required Lenders consent to a
Restoration of a Property (Combined Pool) under the foregoing circumstances, the
provisions of Section 8(d)(v) shall be applicable as if the applicable Property
Owner (Combined Pool) had been permitted to, and had elected to, proceed with a
Restoration. In the event that the Required Lenders have the right to consent to
a Restoration of a Property (Combined Pool) in accordance with the foregoing and
do not grant such consent, the provisions of Section 8(d)(v) shall be applicable
as if the

 

26

--------------------------------------------------------------------------------


 

applicable Property Owner (Combined Pool) had elected not to proceed with a
Restoration.

 

(viii)        In the event of any inconsistency between the provisions of this
Section 8(d) and the provisions of any other Loan Document, the provisions of
this Section 8(d) shall govern and control.

 

(e)       Condemnation; Restoration. (i) The Borrower shall, or shall cause the
applicable Property Owner (BofA Revolver) to, promptly give the Administrative
Agent notice of the actual or threatened commencement of any proceeding for the
Condemnation of any Property (BofA Revolver) and shall deliver to the
Administrative Agent copies of any and all papers served in connection with such
proceedings. The Borrower shall, or shall cause the applicable Property Owner
(BofA Revolver), at its expense, to, diligently prosecute any such proceedings
affecting a Property (BofA Revolver) owned by it. Notwithstanding any taking of
any Property by any public or quasi-public authority through Condemnation or
otherwise (including, but not limited to, any transfer made in lieu of or in
anticipation of the exercise of such taking), the Borrower shall continue to pay
the Loans, interest thereon, and all other amounts owing under the Loan
Documents at the time and in the manner provided for its payment in the Loan
Agreement and the other Loan Documents.

 

(ii)   With respect to any Unencumbered Property that is owned by Residual or a
Subsidiary of Residual, any Net Proceeds in respect of a Condemnation affecting
such Unencumbered Property shall be promptly paid over to the Super
Administrative Agent for application and disbursement by the Super
Administrative Agent in accordance with Section 6 of this Supplement and this
Section 8(e) as if the same were Net Sale Proceeds. With respect to any
Unencumbered Property that is owned by the Borrower or a Subsidiary of the
Borrower, any Net Proceeds in respect of a Condemnation affecting such
Unencumbered Property shall be promptly paid over to the Administrative Agent
for application and disbursement by the Administrative Agent in accordance with
Section 6 of this Supplement and this Section 8(e) as if the same were Net Sale
Proceeds.

 

(iii)  Any Net Proceeds in respect of a Condemnation affecting a Property
(Combined Pool) shall be promptly paid over to the Administrative Agent for
application and disbursement by the Administrative Agent in accordance with
Section 6 of this Supplement and this Section 8(e) as if the same were Net Sale
Proceeds.

 

(vi)  With respect to a Property that is a Property (New Money Facility), the
Preston Ridge Property or an Encumbered Property (Existing Third Party), any Net
Proceeds in respect of a Condemnation affecting the

 

27

--------------------------------------------------------------------------------


 

same shall be applied (and any Restoration of the same shall be effected) as
provided in the loan documents evidencing the loan secured by a first priority
lien on such Property (New Money Facility), Preston Ridge Property or Encumbered
Property (Existing Third Party). Any excess Net Proceeds (after repayment, in
each case, of the Indebtedness secured by a first priority lien on such Property
(New Money Facility), Preston Ridge Property or Encumbered Property (Existing
Third Party), as applicable, in accordance with the applicable provisions of the
loan documents with respect thereto) shall be promptly paid over to the Super
Administrative Agent and/or the Administrative Agent, as applicable, for
application and disbursement in accordance with Section 6 of this Supplement and
this Section 8(e) as if the same were Net Sale Proceeds.

 

(v)   Notwithstanding anything in this Section 8(e) or elsewhere in this
Supplement or any other Loan Document to the contrary, if the Net Proceeds in
respect of a Condemnation affecting any Unencumbered Property or any Property
(Combined Pool) shall be less than 50% of the fair market value of such
Unencumbered Property or Property (Combined Pool), as indicated in the appraisal
of the same that is in the possession of the Administrative Agent, and provided
no Default or Event of Default shall have occurred and be continuing, the Super
Subsidiary that owns such Property may, at its election, proceed with a
Restoration thereof. In the event that the applicable Super Subsidiary elects to
proceed with a Restoration in accordance with the foregoing, it shall (A)
promptly commence and diligently prosecute the completion of the Restoration of
the applicable Property as nearly as possible to the condition such Property was
in immediately prior to such Condemnation, with such alterations as may be
reasonably approved by the Administrative Agent (and in accordance with
reasonable and customary requirements that may be imposed by the Administrative
Agent) and (B)  pay all costs of such Restoration whether or not such costs are
covered by the Award. Any Net Proceeds remaining following the completion of a
Restoration of any Unencumbered Property or any Property (Combined Pool) in
accordance with this Section 8(e) shall be applied in accordance with the
provisions of Section 6 of this Supplement as if the same were Net Sale
Proceeds. In the event that a particular Super Subsidiary does not elect to
proceed with a Restoration of an Unencumbered Property or a Property (Combined
Pool) in accordance with the foregoing, the Net Proceeds shall be applied in
accordance with the provisions of Section 6 of this Supplement as if the same
were Net Sale Proceeds.

 

(vi)  If the Net Proceeds in respect of a Condemnation affecting any
Unencumbered Property owned by the Borrower or any Subsidiary of the Borrower
shall be equal to or greater than 50% of the fair market value of the same, as
indicated in the appraisal of the same that is in the

 

28

--------------------------------------------------------------------------------


 

possession of the Administrative Agent, the applicable Super Subsidiary shall
not proceed with a Restoration of the affected Unencumbered Property without the
prior consent of the Required Lenders (which may be granted or withheld in their
sole discretion). In the event that the Required Lenders consent to a
Restoration of such an Unencumbered Property under the foregoing circumstances,
the provisions of Section 8(e)(v) shall be applicable as if the applicable Super
Subsidiary had been permitted to, and had elected to, proceed with a
Restoration. In the event that the Required Lenders have the right to consent to
a Restoration of an Unencumbered Property in accordance with the foregoing and
do not grant such consent, the provisions of Section 8(e)(v) shall be applicable
as if the applicable Super Subsidiary had elected not to proceed with a
Restoration.

 

(vii) If the Net Proceeds in respect of a Condemnation affecting any Property
(Combined Pool) shall be equal to or greater than 50% of the fair market value
of the same, as indicated in the appraisal of the same that is in the possession
of the Administrative Agent, the applicable Property Owner (Combined Pool) shall
not proceed with a Restoration of the affected Property (Combined Pool) without
the prior consent of the Required Lenders (which may be granted or withheld in
their sole discretion). In the event that the Required Lenders consent to a
Restoration of a Property (Combined Pool) under the foregoing circumstances, the
provisions of Section 8(e)(v) shall be applicable as if the applicable Property
Owner (Combined Pool) had been permitted to, and had elected to, proceed with a
Restoration. In the event that the Required Lenders have the right to consent to
a Restoration of a Property (Combined Pool) in accordance with the foregoing and
do not grant such consent, the provisions of Section 8(e)(v) shall be applicable
as if the applicable Property Owner (Combined Pool) had elected not to proceed
with a Restoration.

 

(viii)   In the event of any inconsistency between the provisions of this
Section 8(e) and the provisions of any other Loan Document, the provisions of
this Section 8(e) shall govern and control.

 

(f)       Further Assurances. The Borrower shall, and shall cause each
Subsidiary and each Subsidiary Guarantor to, at Borrower’s sole cost and expense
or at the expense of such Subsidiary or Subsidiary Guarantor:

 

(i)    furnish or otherwise make available to the Administrative Agent and the
Lenders, (A) to the extent the same currently exist, all boundary surveys,
footing or foundation surveys, plans and specifications, appraisals and title
and other insurance reports and agreements with respect to the Properties which
are reasonably requested by the Administrative Agent or any Lender and (B) each
and every other

 

29

--------------------------------------------------------------------------------


 

document, certificate, agreement and instrument required to be furnished by the
Borrower pursuant to the terms of the Loan Documents or which are reasonably
requested by the Administrative Agent or any Lender in connection therewith;

 

(ii)   execute and deliver to the Administrative Agent or any Lender such
documents, instruments, certificates, assignments and other writings, and do
such other acts necessary or desirable, to evidence, preserve and/or protect the
Mortgages and any other collateral at any time securing or intended to secure
the obligations of Borrower or any other Loan Party under the Loan Documents, as
the Administrative Agent or any Lender may reasonably require; and

 

(iii)  do and execute all and such further lawful and reasonable acts,
conveyances and assurances for the better and more effective carrying out of the
intents and purposes of this Supplement and the other Loan Documents, as the
Administrative Agent or any Lender shall reasonably require from time to time.

 

(g)      Title to Properties. The Borrower shall, and shall cause each
Subsidiary Guarantor to, warrant and defend the title to each Property (BofA
Revolver) owned by it and every part thereof, in each case against the claims of
all Persons whomsoever, subject only to Liens permitted hereunder (including
Permitted Encumbrances). Borrower shall reimburse the Administrative Agent and
the Lenders for any losses, costs, damages or expenses (including reasonable
attorneys’ fees and court costs) incurred by the Administrative Agent or any
Lender if an interest in the collateral, other than as permitted hereunder, is
claimed by another Person.

 

(h)      Mortgage Recording Taxes. If at any time the Administrative Agent
reasonably determines that, based on applicable law, the Administrative Agent or
the Lenders are not being afforded the maximum amount of security available from
any Mortgage as a result of applicable recording, stamp and similar taxes not
having been paid with respect to such Mortgage, the Borrower or the applicable
Loan Party shall pay any additional taxes promptly following the demand of the
Administrative Agent. For the avoidance of doubt, to the extent that the amount
secured by any Mortgage is capped in any such Mortgage, neither the Borrower nor
any other Loan Party shall be required to pay recording, stamp and similar taxes
with respect to any amount in excess of the capped amount in respect of the
applicable Property.

 

SECTION 9. Additional Negative Covenants. The Borrower agrees that, so long as
any Loan remains outstanding and unpaid or there exists any Letter of Credit
Exposure, or any other amount is owing under any Loan Document to any Lender or
the Administrative Agent:

 

30

--------------------------------------------------------------------------------

 

(a)       Sales of Assets. Except for Permitted Threshold Sales, the Borrower
shall not, and shall not permit or suffer any other Super Entity to (or enter
into any agreement to), effect any Transfer of any Property (Super) (or of any
of the Equity Interests of any Super Entity), whether now owned or hereafter
acquired, or any income or profits therefrom, except in connection with the
incurrence of Indebtedness in compliance with the Loan Documents and the Super
Loan Agreement or otherwise with the prior written consent of the Required Super
Lenders.

 

(b)      Equity Issuances. Other than, in the case of Super, pursuant to the
Master Distribution Agreement, the Borrower shall not, and shall not permit or
suffer any other Super Entity to, issue any Equity Interests other than to Super
or another Super Subsidiary except (i) in connection with a Required
Distribution or (ii) with the prior written consent of the Required Lenders.

 

(c)       Cancellation of Debt. The Borrower shall not, without the prior
written consent of the Required Lenders, cancel or otherwise forgive or release
(or permit or suffer any other Super Entity to cancel or otherwise forgive or
release) any claim or debt owed to the Borrower or such Super Entity by any
Person, other than termination of Leases and forgiveness of claims and debt in
the ordinary course of business of Borrower (or such other Super Entity).

 

(d)      Restricted Payments.  Except to the extent necessary to permit any
Parent Entity to make Tax Payments (at any time other than after the occurrence
and during the continuance of a Default), the Borrower shall not, and shall not
permit or suffer any Loan Party or any Subsidiary to (i) make any payment of
cash or other property in respect of any Indebtedness or other obligations of
any of them (other than payments required to be made with respect to the
Existing Indebtedness and payments to be made in accordance with, and as
contemplated in, the Approved Budget), (ii) declare or make, or agree to pay or
make, directly or indirectly, any Restricted Payment (including from proceeds
received from a Joint Venture Entity) unless the same is (A) payable to the
Borrower, (B) paid by a Subsidiary ratably to its equity holders, (C) expressly
permitted pursuant to the provisions of this Supplement (including Section 6),
(D) provided for in the Approved Budget or (E) a mandatory redemption of (or
regularly scheduled distribution on account of) ERP Preferred Interests or
(iii) make any upstream loans to, or pay any management or similar fee to, any
Centro Entity, except in each case with the prior consent of the Required
Lenders.

 

(e)       Amendments to Other Bank Facility Documents.  The Borrower shall not,
and shall not permit or suffer any other Super Entity to, without the prior
written consent of the Required Lenders, enter into any amendment, restatement,
supplement or other modification of any of the Other Bank Facility Documents to
which the Borrower or such Super Entity is a party if such amendment,
restatement, supplement or other modification is adverse to any of

 

31

--------------------------------------------------------------------------------


 

the Administrative Agent, the Lenders, the Super Entities, any Property (BofA
Revolver) or any Mortgage.

 

(f)       Principal Place of Business. The Borrower shall not, and shall not
cause or permit or suffer any Loan Party to, change its name, identity
(including its trade name or names), place of organization or formation,
principal place of business or corporate, partnership or other structure unless
the Borrower shall have first notified the Administrative Agent in writing of
such change at least 30 days prior to the effective date of such change, and
shall have first taken all action required by the Administrative Agent and the
Lenders for the purpose of perfecting or protecting the lien and security
interests of the Administrative Agent pursuant to this Supplement and the other
Loan Documents and, in the case of a change in the structure of any of the Loan
Parties, without first obtaining the prior consent of the Required Lenders. 
Upon the Administrative Agent’s request, the Borrower shall execute and deliver,
or cause the applicable Loan Party to execute and deliver, additional financing
statements, security agreements and other instruments which may be necessary to
effectively evidence or perfect the Administrative Agent’s security interest in
the Properties (BofA Revolver) owned by it in which a security interest can be
so evidenced or perfected as a result of such change of principal place of
business or place of organization.  The Borrower’s principal place of business
and chief executive office, and the place where Borrower keeps its books and
records, including recorded data of any kind or nature, regardless of the medium
or recording, including software, writings, plans, specifications and
schematics, has been for the preceding four months, and will continue to be, the
address of Borrower set forth in Section 11.2 of the Loan Agreement (unless the
Borrower notifies Lender in writing at least 30 days prior to the date of such
change).  The Borrower’s organizational identification number, if any, assigned
by the state of incorporation or organization is as set forth on the signature
page hereof.  The Borrower shall promptly notify the Administrative Agent of any
change in its organizational identification number.

 

SECTION 10.  Additional Events of Default.  The occurrence of any of the
following shall constitute an Event of Default for all purposes of the Loan
Documents (it being agreed and understood that these Events of Default are in
addition to those set forth in any other Loan Document):

 

(a)       any representation or warranty of any Subsidiary Guarantor (or of any
officer on its behalf) made in any Loan Document to which it is a party or in
any certificate, report, opinion (other than an opinion of counsel) or other
document delivered or to be delivered pursuant thereto, shall prove to have been
incorrect or misleading (whether because of misstatement or omission) in any
material respect when made; or

 

(b)      the failure by the Borrower to observe or perform any covenant or
agreement contained in Section 6, Section 8, Section 9, Section 11(r) or Section

 

32

--------------------------------------------------------------------------------


 

12 (or any Super Entity, whether or not a party hereto and whether or not a
Subsidiary of the Borrower, shall take, or fail to take, any action which causes
or would cause a breach of any such covenant or agreement of the Borrower);
provided that (x) in the case of the covenant contained in Section 8(b)(ii), a
breach thereof shall not constitute an Event of Default if such breach is
remedied within 5 Business Days after the date of occurrence thereof; and (y) in
the case of the covenants contained in Section 8(f) and Section 8(g), a breach
thereof shall not constitute an Event of Default if such breach is remedied
within 45 days after notice thereof from the Administrative Agent to the
Borrower; or

 

(c)       any Bankruptcy Action shall occur with respect to any Loan Party or
any other Super Entity; or

 

(d)      any Centro Party shall fail to observe or perform any Centro Party
Covenant or any other undertaking in Section 21; provided that a breach thereof
shall not constitute an Event of Default if such breach is capable of being
remedied and is remedied within five Business Days after the date of occurrence
thereof; or

 

(e)       there shall occur a default, beyond all applicable notice, grace and
cure periods, under any of the Other Bank Facility Documents or there shall
occur or be entered into, without the prior written consent of the Required
Lenders (as required by Section 9(e)), an amendment, restatement, supplement or
other modification of any Other Bank Facility Document which is adverse to any
of the Administrative Agent, the Lenders, the Super Entities, any Property (BofA
Revolver) or any Mortgage; or

 

(f)       the occurrence of an event of default (after delivery of written
notice, if required, and the expiration of any applicable grace period), under
any existing credit facility or other similar agreement (other than the Other
Bank Facility Documents) on an aggregate basis in excess of $10,000,000 to which
any of the Super Entities is a party (but only if any obligations thereunder
have been accelerated, whether automatically or by written notice, as
applicable, following the occurrence of such event of default); or

 

(g)      any material contract to which any of the Super Entities is a party is
terminated as a result of a breach thereof and such termination could reasonably
result in the incurrence of liability by the Super Entities on an aggregate
basis in excess of $10,000,000; or

 

(h)      acts of fraud, intentional misrepresentations, criminal or willful
misconduct or gross negligence by any of the Super Entities; or

 

(i)        any Lien purported to be created under any Loan Document shall cease
to be, or shall be asserted by the Borrower or any Subsidiary Guarantor not

 

33

--------------------------------------------------------------------------------


 

to be, a valid and perfected Lien on any collateral referred to therein, with
the priority required by the applicable Loan Document, except as a result of a
sale or other disposition of the applicable collateral in a transaction
permitted under the Loan Documents.

 

SECTION 11.  Additional Agreements.  (a) The parties hereto hereby agree that
each Subsidiary Guarantor (whether or not such Subsidiary Guarantor is a
Subsidiary of the Borrower) shall be deemed to be a Subsidiary of the Borrower
for all purposes of, and shall be subject to the provisions of (i) Article 7 of
the Loan Agreement (other than Section 7.1), (ii) Sections 8.4, 8.5 and 8.6 of
the Loan Agreement and (iii) Section 9.1(e) and 9.1(j) of the Loan Agreement.

 

(b)      The parties hereto hereby agree that all references in the Loan
Agreement to the Bridge Loan Agreement shall be deemed to be references to the
Super Loan Agreement (as in effect on the Supplement Effective Date).

 

(c)       The parties hereto hereby agree that the following defined term shall
be inserted in Section 1.1 of the Loan Agreement in appropriate alphabetical
order:

 

“Supplement”: the Supplement to Amended and Restated Revolving Credit Agreement
dated as of January 15, 2009 entered into in connection with this Agreement.

 

(d)      The parties hereto agree that Section 2.7(b)(iii) of the Loan Agreement
is hereby deleted in its entirety and replaced with “[Intentionally Omitted.]”.

 

(e)       The parties hereto agree that clause (ii) of Section 3.1(a) of the
Loan Agreement is hereby amended and restated in its entirety to read as
follows: “the average daily aggregate principal amount of Loans outstanding plus
the Letter of Credit Exposure during the quarter for which the Facility Fee is
being paid times”.

 

(f)       The parties hereto agree that the last sentence of Section 4.13 of the
Loan Agreement is hereby deleted.

 

(g)      The parties hereto agree that Section 7.1(a)(i) of the Loan Agreement
is hereby amended by deleting the phrase “any “going concern” or like
qualification or exception or” as it appears therein.

 

(h)      There parties hereto agree that clause (b) of Section 7.11 of the Loan
Agreement is hereby deleted in its entirety and replaced with “[Intentionally
Omitted.]”

 

(i)        The parties hereto agree that Section 7.12(a) of the Loan Agreement
is hereby amended and restated in its entirety to read as follows: “Manage, or

 

34

--------------------------------------------------------------------------------


 

cause one or more of its Subsidiaries or Centro US Management Joint Venture 2,
LP (or any of its direct or indirect Subsidiaries) at all times to manage, at
least 90% of all Properties of the Borrower and its Subsidiaries.”

 

(j)        The parties hereto hereby agree that the provisions of Section 8.2 of
the Loan Agreement are superseded by the provisions of Section 9(a) of this
Supplement.

 

(k)       The parties hereto agree that Section 8.15(c) of the Loan Agreement is
hereby amended and restated in its entirety to read as follows:

 

Incur or permit any Subsidiary to incur, notwithstanding compliance with any of
the other covenants set forth herein, any additional Indebtedness for borrowed
money (other than intercompany debt that is subordinated to the obligations
hereunder) during the term hereof except to the extent such Indebtedness is
either (i) refinancing Indebtedness with respect to Indebtedness existing as of
the date hereof and entered into on then-current market terms and conditions or
terms and conditions more favorable to the Borrower or such Subsidiary and with
respect to which any excess proceeds obtained above the amount required to repay
such refinanced Indebtedness are applied in accordance with Section 6 of the
Supplement or (ii) constitutes Non-Recourse Indebtedness and, in any case, 100%
of the net proceeds of such Indebtedness (after, in the case of subclause
(i) above, refinancing of the applicable Indebtedness) are applied in accordance
with Section 6 of the Supplement.

 

(l)        The parties hereto hereby agree that any references to any Event of
Default specified in Section 9.1(h) or (i) of the Loan Agreement in the
paragraph immediately following Section 9.1(o) of the Loan Agreement shall be
deemed to also refer to any Event of Default specified in Section 10(c) of this
Supplement.

 

(m)      There parties hereto agree that Section 9.1(k) of the Loan Agreement is
hereby amended by inserting the phrase “or any Subsidiary Guarantor” after the
phrase “or the Borrower”.

 

(n)      The Borrower hereby agrees that, notwithstanding anything to the
contrary set forth in the Loan Agreement or any other Loan Document (including,
without limitation, Section 11.7(b)(i) or (b)(iii)(A) of the Loan Agreement), no
consent of the Borrower or any of its Affiliates shall be required for or in
connection with any assignment by any Lender of all or any portion of its rights
or obligations under the Loan Agreement.

 

(o)      The Administrative Agent and the Lenders hereby acknowledge the
disclosure contained in clause (i) of the first sentence of Section 3.03(b) of
the Super Loan Agreement (as in effect on the date hereof) (the “Specified

 

35

--------------------------------------------------------------------------------


 

Disclosure”). The Administrative Agent and the Lenders hereby: (i) agree that
each applicable representation and warranty contained in any Loan Document shall
be deemed to have been qualified to the extent (and only to the extent)
necessary to reflect the Specified Disclosure (to the extent that the
circumstances specified in the Specified Disclosure exist) and (ii) waive any
Default or Event of Default that may arise solely as a result of the occurrence
of any event specified in the Specified Disclosure (to the extent that the
circumstances specified in the Specified Disclosure exist).

 

(p)      Each of the Lenders hereby agrees that, notwithstanding anything to the
contrary set forth in the Loan Documents (i) no Subsidiary of the Borrower shall
be required to execute and deliver a Guaranty or to become a Subsidiary
Guarantor after the date hereof; provided that (x) this provision shall not
apply to or be in any way effective with respect to any parties that are, as of
the date hereof, Subsidiary Guarantors or to the Guaranties executed by them;
and (y) this provision shall cease to be effective to the extent that the
issuance or execution of any such Guaranties does not violate the terms and
conditions of any of the Borrower’s other material indebtedness; (ii) each
reference to the term “Unencumbered Assets” in the definitions of “Unencumbered
Total Asset Value” and “Unencumbered Real Property Assets” in the Loan Agreement
shall be deemed to include all of the real property of the Borrower and the
Subsidiary Guarantors which is encumbered by a mortgage, deed of trust and/or
deed to secure debt in favor of the Administrative Agent for the Lenders, and
(iii) the principal amount of the Loans shall be treated as Debt of the Borrower
that is not Secured Debt for purposes of Section 8.16 of the Loan Agreement.

 

(q)      From and after the date hereof, in addition to and without limiting any
obligations of the Borrower under any Loan Document, the Borrower hereby agrees
to pay promptly all reasonable out-of-pocket fees and expenses of the
Administrative Agent and the Lenders incurred in connection with the matters
relating to this Supplement and the other Loan Documents on an ongoing basis,
including, without limitation, in respect of any financial advisor to the
Administrative Agent and the Lenders’ respective legal counsel (which fees and
expenses shall not be and shall not be deemed to be subject to any maximum
amount on account of anything set forth in the Approved Budget, any retainer
agreement or any other document contemplated under this Supplement), in each
case within seven Business Days of presentment of any summary invoice (it being
understood and agreed that the presentment of such summary invoice shall not
constitute a waiver of the attorney-client privilege or any other applicable
privilege) by (A) the financial advisor to the Administrative Agent or (B) any
Lender or its respective legal counsel; provided however that the Borrower shall
only be required to reimburse fees and expenses of one financial advisor
providing advice in respect of this Supplement and the other Loan Documents and
all matters relating hereto and thereto).

 

36

--------------------------------------------------------------------------------


 

(r)       The Borrower hereby agrees to use its commercially reasonable efforts
to obtain, promptly after the Supplement Effective Date, the approval of the
subdivision of the Real Property (as defined in the Surrey Square Mortgage) as
will allow the Surrey Square Mortgage to be duly recorded in the appropriate
real estate records.  If the Borrower, despite using its commercially reasonable
efforts, has not obtained, on or prior to the date which is 45 days after the
Supplement Effective Date, such approval, the Borrower, at its sole cost and
expense, shall cause Fidelity National Title Insurance Company (the “Title
Company”) to issue, within five Business Days (the “Outside Delivery Date”), a
lender’s title insurance policy insuring the lien of the Administrative Agent,
for the benefit of the Lenders, in the Real Property, in the amount of
$21,000,000, in form substantially similar to that approved by the
Administrative Agent on the Supplement Effective Date, as evidenced by a
“marked-up” title commitment delivered to the Title Company on the Supplement
Effective Date (for the avoidance of doubt, taking no exception for the lack of
an approved legal description).  If the Borrower fails to so cause such lender’s
title insurance policy to be issued by the Outside Delivery Date, such failure
shall constitute an Event of Default, unless the Borrower shall, within 20 days
following the Outside Delivery Date execute and deliver to the Administrative
Agent one or more mortgages or deeds of trust (and separate assignments of
leases and rents, if requested by the Administrative Agent) with respect to a
replacement real property or properties acceptable to the Administrative Agent
in its sole discretion for which the Borrower has provided to the Administrative
Agent, no later than the Outside Delivery Date, an appraisal, title report,
survey and any other due diligence materials reasonably requested by
Administrative Agent, of quality at least equal to such materials provided for
the Surrey Square Property prior to the Supplement Effective Date.  If one or
more mortgages or deeds of trust are executed and delivered for such replacement
property or properties in accordance with this Section 11(r), all references in
this Supplement to the “Surrey Square Property” and the “Surrey Square Mortgage”
shall be to such replacement property or properties and mortgages or deeds of
trust, respectively, and the defined term “Assignment of Leases” shall be deemed
to include any assignments of leases and rents entered into in connection
therewith.

 

(s)       The Administrative Agent shall, upon the written request and at the
sole cost and expense (including reasonable attorneys’ fees and disbursements)
of the Borrower, following the payment in full of all principal and interest due
on the Loans and all other amounts due and payable under the Loan Documents in
accordance with the terms and provisions of this Supplement and the other Loan
Documents (including cash collateralization of any outstanding Letters of Credit
(up to an aggregate amount equal to 105% of the aggregate undrawn face amount of
all such Letters of Credit) pursuant to documentation reasonably acceptable to
the Borrower and the Issuing Lender) and the termination of the Commitments,
release the Lien of the Mortgages.

 

37

--------------------------------------------------------------------------------


 

SECTION 12.  Interest Rate Cap. (A)  By no later than 5 p.m. (EST) on the day
that is five Business Days following the Supplement Effective Date, the Borrower
shall purchase an interest rate cap from (and enter into an Interest Rate Cap
Agreement with) Bank of America (in such capacity, the “Counterparty”) with a
LIBOR strike price equal to 2.6%. Such interest rate cap shall be for a period
equal to the remaining term of the Loan Agreement (after giving effect to this
Supplement) and shall have a notional amount equal to the outstanding principal
amount of the Loans (on the Supplement Effective Date).

 

(b)      The Borrower shall comply with all of its obligations under the terms
and provisions of the Interest Rate Cap Agreement.

 

(c)       The Interest Rate Cap Agreement shall direct the Counterparty to
deposit directly with the Administrative Agent (into such account as shall be
specified by the Lender) all amounts due to the Borrower under the Interest Rate
Cap Agreement so long as any Loan or Commitment remains outstanding, and shall
be subject to the Collateral Assignment of Interest Rate Cap Agreement.

 

(d)      Subject to terms hereof, provided no Event of Default has occurred and
is continuing, the Borrower shall be entitled to exercise all rights, powers and
privileges of the Borrower under, and to control the prosecution of all claims
with respect to, the Interest Rate Cap Agreement (subject to the Administrative
Agent’s prior approval of any such prosecutions, which approval shall not be
unreasonably withheld or delayed).

 

SECTION 13.  Release of Centro Party Guaranty; APT Guaranty.  In consideration
for the receipt of the Additional Collateral (as defined in the Super Loan
Agreement), and for other good and valuable consideration the receipt and
sufficiency of which are hereby acknowledged, the Administrative Agent and each
Lender hereby agrees and acknowledges that, effective as of the Supplement
Effective Date, each of the Centro Party Guaranty and the APT Guaranty is, and
all obligations of the Centro Parties and APT (as applicable) thereunder are,
terminated, null and void and of no further force and effect.

 

SECTION 14.  Representations of Borrower.  The Borrower represents and warrants
that (i) the representations and warranties of the Borrower and the Subsidiary
Guarantors set forth in the Loan Documents (as supplemented by this Supplement)
will be true and correct in all material respects on and as of the Supplement
Effective Date (for purposes hereof, each reference to a “Subsidiary” in
Article 4 of the Loan Agreement shall be deemed to be a reference to each
Subsidiary of the Borrower and to each other Subsidiary Guarantor) (it being
understood that any representation or warranty made as of a specific date shall
be true and correct in all material respects as of such specific date) and
(ii) no Event of Default or Default will have occurred and be continuing on such
date.

 

38

--------------------------------------------------------------------------------


 

SECTION 15.   Release.  In consideration of the time and effort expended and to
be expended by each of the Lenders in connection with the matters described in
this Supplement, the grant of the relief provided for hereunder and other
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged by each of the Loan Parties, each of the Loan Parties hereby
irrevocably and unconditionally releases and forever discharges each of the
Released Parties from any and all Claims that such Loan Party ever had, now
have, or shall or may have, solely to the extent such Claims arise in connection
with or concern any discussions, meetings or information exchange contemplated
under any Extension Agreement, this Supplement or the other Loan Documents prior
to the Supplement Effective Date.  The provisions set forth in this
Section shall survive any termination or expiration of this Supplement and the
Loan Documents. For purposes of this Section, (i) “Released Parties” means the
Administrative Agent, each Lender, each Lender’s Affiliates, and the respective
officers, directors, employees, agents and advisors of the Administrative Agent,
each Lender and each Lender’s Affiliates and (ii) “Claims” means, with respect
to any Loan Party, all claims, actions, causes of action, rights, debts,
obligations, damages, liabilities, losses, liens, fees, costs, expenses,
assertions of lost revenues or business opportunities, controversies, promises
and demands, in law or at equity, known or unknown, ascertained or not
ascertained, suspected or unsuspected, that such Loan Party ever had, now has or
may have.

 

SECTION 16.  Indemnification.  This Supplement and the transactions contemplated
hereunder shall constitute part of the Loan Agreement for purposes of
indemnification and the indemnification provisions provided therein shall extend
to this Supplement and the transactions contemplated hereunder. The provisions
of this Section shall not limit the indemnification rights of any party under
the Loan Agreement.

 

SECTION 17.  Reaffirmation.  (a) Each Subsidiary Guarantor hereby
unconditionally reaffirms and ratifies its continuing guaranty obligations to
the Lenders under the applicable Guaranty and agrees that the transactions
contemplated by this Supplement shall not in any way affect the validity and
enforceability of such guaranty obligations, such Guaranty or the other Loan
Documents or reduce, impair or discharge its obligations thereunder.

 

(b)      The Borrower and each of the Subsidiary Guarantors hereby acknowledges
and agrees that the Liens created and provided for by the Mortgages and any
other Loan Documents continue to secure, among other things, the Loans and any
other obligations owing by the Borrower or a Subsidiary Guarantor under the Loan
Documents; and the Mortgages and the other Loan Documents and the rights and
remedies of the Lenders thereunder, the obligations of the Borrower and each
Subsidiary Guarantor thereunder, and the Liens created and provided for
thereunder in each case remain in full force and effect and shall not be
affected, impaired or discharged hereby.

 

39

--------------------------------------------------------------------------------


 

(c)       Each Subsidiary Guarantor hereby agrees that all references in the
applicable Guaranty to the “Credit Agreement” shall mean the Loan Agreement as
supplemented by this Supplement, as the same may be further amended, restated,
supplemented and/or otherwise modified from time to time.

 

(d)      Each Subsidiary Guarantor represents and warrants as of the Supplement
Effective Date that the representations, warranties, covenants and agreements
made by such Subsidiary Guarantor in the applicable Guaranty are true, complete
and accurate in all material respects as of the Supplement Effective Date and
each Subsidiary Guarantor hereby restates and remakes as of the Supplement
Effective Date for the benefit of Lenders each and every representation,
warranty, covenant and agreement contained therein.

 

(e)       Except as expressly supplemented or amended hereby, the Loan Agreement
shall remain unmodified and in full force and effect.  In the event of a
conflict between the terms of the Loan Agreement and the terms of this
Supplement, the terms of this Supplement shall control.

 

SECTION 18.  Governing Law.  This Supplement shall be governed by and construed
in accordance with the laws of the State of New York.

 

SECTION 19.  Counterparts.  This Supplement may be signed in any number of
counterparts, each of which shall be an original, with the same effect as if the
signatures thereto and hereto were upon the same instrument.

 

SECTION 20.  Borrower Signatory.  The Administrative Agent and the Lenders
hereby acknowledge and agree that each person executing a Loan Document on
behalf of the Borrower or its Affiliate (each a “Borrower Signatory”) is doing
so strictly in his/her corporate capacity as a duly authorized officer of such
entity and not in an individual capacity.  The Administrative Agent and the
Lenders hereby release and forever discharge each Borrower Signatory from any
and all actions, causes of action, claims, demands and liabilities of every
kind, character and description, which it may now or hereafter have or wish to
assert against any Borrower Signatory and arising under or in connection with,
or related to, the negotiation of the Loan Documents and/or the terms and
provisions thereof, other than any such actions, causes of action, claims,
demands or liabilities arising by virtue of any act or omission constituting
fraud on the part of a Borrower Signatory. As a matter of clarification, nothing
in this Section shall serve to waive or limit any rights that the Administrative
Agent and/or any Lender has or may have against the Borrower or any of the other
Loan Parties whether pursuant to the Loan Documents or otherwise.

 

SECTION 21.  Centro Party Covenants.  The Centro Parties are executing this
Supplement for the sole purpose of acknowledging their agreement with the
following covenants:

 

40

--------------------------------------------------------------------------------


 

(a)       So long as any Loan remains outstanding and unpaid or there exists any
Letter of Credit Exposure, or any other amount is owing under any Loan Document
to any Lender or the Administrative Agent, the Centro Parties covenant and agree
with the Lenders that they shall comply with the covenants and agreements set
forth in Sections 9.09, 9.10 and 9.24 of the Super Loan Agreement (other than
Section 9.24(h) of the Super Loan Agreement) as in effect on the date hereof
(which covenants and agreements are incorporated, mutatis mutandis, herein as if
fully set forth herein) (the “Centro Party Covenants”). For the avoidance of
doubt, each Centro Party agrees that the Centro Party Covenants shall apply
whether or not the Super Loan has been repaid in full.

 

(b)      Neither Centro Party shall cause or permit, with respect to any Super
Entity, the remittance by any such Super Entity to any Affiliate of any Centro
Party, the Borrower or any other Super Entity, of any payment on account of any
management fees, commissions, or any other similar payment(s), including those
expressly subordinated pursuant to the terms and provisions of any such
contract(s), with respect to any Properties (BofA Revolver), it being
understood, however, that there shall be no restriction on reimbursement of
Centro Super Management Joint Venture 2, LLC for out-of-pocket costs and
expenses, including salaries of its employees, incurred by it consistent with
historical practices and in accordance with the Approved Budget.  Neither Centro
Party shall cause or permit, with respect to any Super Entity, the entry by such
Super Entity into a management or similar agreement, with respect to any
Properties (BofA Revolver), with any Affiliate of any Centro Party, the Borrower
or any other Super Entity, unless all management fees, commissions and any other
similar payment(s) are expressly subordinated to the Loans pursuant to the terms
and provisions of any such contract(s) which shall be substantially similar to
the terms of subordination set forth in the management agreements for the
Properties (BofA Revolver) as of the Supplement Effective Date.

 

SECTION 22.  Reservation Of Rights.  Notwithstanding anything to the contrary in
this Supplement or any other Loan Document, in no event shall any consent,
waiver or approval by the Administrative Agent and the Lenders to the
Transactions or the transactions contemplated in the Transaction Documents
(Australia) be deemed to be a consent under, or waiver of, any rights,
covenants, restrictions or limitations in any loan document evidencing any loan
with respect to which any Lender is a lender (including, without limitation, any
and all provisions of any such other loan documents relating to pledges,
encumbrances, transfers or other dispositions of direct or indirect ownership
interests in a Super Entity, a Centro Entity or any other party thereto or
subject thereto), all of which rights, covenants, restrictions or limitations
remain in full force and effect.

 

[Remainder of page intentionally left blank]

 

41

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Supplement to be duly
executed as of the date first above written.

 

BORROWER:

CENTRO NP LLC, a Maryland limited liability company

 

 

 

 

 

By:

 /s/ Steven Siegel

 

 

Name:  Steven Siegel

 

 

Title:  Executive Vice President

 

 

 

 

GUARANTORS:

NEW PLAN REALTY TRUST, LLC a Delaware limited liability company

 

 

 

 

 

By:

 /s/ Steven Siegel

 

 

Name:  Steven Siegel

 

 

Title:  Executive Vice President

 

 

 

 

 

EXCEL REALTY TRUST - ST, LLC, a Delaware limited liability company

 

 

 

 

 

By:

 /s/ Steven Siegel

 

 

Name:  Steven Siegel

 

 

Title:  Executive Vice President

 

 

 

 

 

NEW PLAN FLORIDA HOLDINGS, LLC, a Delaware limited liability company

 

 

 

 

 

By:

 /s/ Steven Siegel

 

 

Name:  Steven Siegel

 

 

Title:  Executive Vice President

 

--------------------------------------------------------------------------------


 

 

CA NEW PLAN ASSET PARTNERSHIP IV, L.P., a Delaware limited partnership

 

 

 

 

 

By:

CA New Plan Asset, LLC, a Delaware limited liability company, its sole general
partner

 

 

 

By:

 /s/ Steven Siegel

 

 

Name:  Steven Siegel

 

 

Title:  Executive Vice President

 

 

 

 

 

EXCEL REALTY TRUST-NC, a North Carolina general partnership

 

 

 

 

 

By:

NC Properties #1 LLC, a Delaware limited liability company, its managing partner

 

 

 

 

 

By:

 /s/ Steven Siegel

 

 

Name:  Steven Siegel

 

 

Title:  Executive Vice President

 

 

 

 

 

NP OF TENNESSEE, L.P., a Delaware limited partnership

 

 

 

 

 

By:

New Plan of Tennessee, LLC, a Delaware limited liability

 

company, its sole general partner

 

 

 

 

 

By:

 /s/ Steven Siegel

 

 

Name:  Steven Siegel

 

 

Title:  Executive Vice President

 

--------------------------------------------------------------------------------


 

 

POINTE ORLANDO DEVELOPMENT COMPANY, a California general partnership

 

 

 

 

 

By:

Centro NP ERT LLC, a Delaware limited liability

 

company, partner

 

 

 

 

 

By:

 /s/ Steven Siegel

 

 

Name:  Steven Siegel

 

 

Title:  Executive Vice President

 

 

 

 

 

By:

ERT Pointe Orlando, Inc., a New York Corporation, 

 

partner

 

 

 

 

 

By:

 /s/ Steven Siegel

 

 

Name:  Steven Siegel

 

 

Title:  Executive Vice President

 

 

 

 

 

CA NEW PLAN TEXAS ASSETS, L.P., a Delaware limited partnership

 

 

 

 

 

By:

CA New Plan Texas Assets, LLC, a Delaware limited

 

liability company, its sole general partner

 

 

 

 

 

By:

 /s/ Steven Siegel

 

 

Name:  Steven Siegel

 

 

Title:  Executive Vice President

 

--------------------------------------------------------------------------------


 

 

HK NEW PLAN EXCHANGE PROPERTY OWNER I, LLC, a Delaware limited liability company

 

 

 

 

 

By:

 /s/ Steven Siegel

 

 

Name:  Steven Siegel

 

 

Title:  Executive Vice President

 

 

 

 

 

HK NEW PLAN EXCHANGE PROPERTY OWNER II, L.P., a Delaware limited partnership

 

 

 

 

 

By:

HK New Plan Lower Tier OH, LLC, a Delaware limited

 

liability company, its general partner

 

 

 

 

 

By:

 /s/ Steven Siegel

 

 

Name:  Steven Siegel

 

 

Title:  Executive Vice President

 

--------------------------------------------------------------------------------


 

 

NEW PLAN PROPERTY HOLDING COMPANY, a Maryland real estate investment trust

 

 

 

 

 

By:

 /s/ Steven Siegel

 

 

Name:  Steven Siegel

 

 

Title:  Executive Vice President

 

 

 

 

 

NEW PLAN OF MICHIGAN, LLC, a Delaware limited liability company

 

 

 

 

 

By:

 /s/ Steven Siegel

 

 

Name:  Steven Siegel

 

 

Title:  Executive Vice President

 

 

 

 

 

CENTRO NP HOLDINGS 3 SPE, LLC, a Delaware limited liability company

 

 

 

 

 

By:

 /s/ Steven Siegel

 

 

Name:  Steven Siegel

 

 

Title:  Executive Vice President

 

 

 

 

 

CENTRO NP HOLDINGS 4 SPE, LLC, a Delaware limited liability company

 

 

 

 

 

By:

 /s/ Steven Siegel

 

 

Name:  Steven Siegel

 

 

Title:  Executive Vice President

 

--------------------------------------------------------------------------------


 

 

CENTRO NP HOLDINGS 5B SPE, LLC, a Delaware limited liability company

 

 

 

 

 

By:

 /s/ Steven Siegel

 

 

Name:  Steven Siegel

 

 

Title:  Executive Vice President

 

 

 

 

 

CENTRO NP HOLDINGS 6 SPE, LLC, a Delaware limited liability company

 

 

 

 

 

By:

 /s/ Steven Siegel

 

 

Name:  Steven Siegel

 

 

Title:  Executive Vice President

 

 

 

 

 

CENTRO NP HOLDINGS 7 SPE, LLC, a Delaware limited liability company

 

 

 

 

 

By:

 /s/ Steven Siegel

 

 

Name:  Steven Siegel

 

 

Title:  Executive Vice President

 

 

 

 

 

CENTRO NP HOLDINGS 8 SPE, LLC, a Delaware limited liability company

 

 

 

 

 

By:

 /s/ Steven Siegel

 

 

Name:  Steven Siegel

 

 

Title:  Executive Vice President

 

--------------------------------------------------------------------------------


 

 

CENTRO NP HOLDINGS 9 SPE, LLC, a Delaware limited liability company

 

 

 

 

 

By:

 /s/ Steven Siegel

 

 

Name:  Steven Siegel

 

 

Title:  Executive Vice President

 

 

 

 

 

 

 

CENTRO NP BROADWAY FAIRE, L.P., a Delaware limited partnership

 

 

 

 

 

By: Centro NP Broadway Faire MGR, LLC, a Delaware limited liability company

 

 

 

 

 

By:

 /s/ Steven Siegel

 

 

Name:  Steven Siegel

 

 

Title:  Executive Vice President

 

 

 

 

 

 

 

CENTRO NP METRO 580 SC, L.P., a Delaware limited partnership

 

 

 

 

 

By:

Centro NP Metro 580 SC MGR, LLC., a Delaware limited

 

liability company

 

 

 

 

 

By:

 /s/ Steven Siegel

 

 

Name:  Steven Siegel

 

 

Title:  Executive Vice President

 

 

 

 

--------------------------------------------------------------------------------

 

 

CENTRO NP ROSE PAVILION, L.P., a Delaware limited partnership

 

 

 

 

 

By:      Centro NP Rose Pavilion MGR, LLC, a Delaware limited liability company

 

 

 

 

 

By:

/s/ Steven Siegel

 

 

Name: Steven Siegel

 

 

Title: Executive Vice President

 

 

 

 

 

CENTRO NP HANOVER SQUARE SC, LLC, a Delaware limited liability company

 

 

 

 

 

By:

/s/ Steven Siegel

 

 

Name: Steven Siegel

 

 

Title: Executive Vice President

 

 

 

 

 

NEW PLAN ACQUISITION COMPANY, LLC, a Delaware limited liability company

 

 

 

 

 

By:

/s/ Steven Siegel

 

 

Name: Steven Siegel

 

 

Title: Executive Vice President

 

--------------------------------------------------------------------------------


 

 

HK NEW PLAN SKYWAY PLAZA, LLC, a Delaware limited liability company

 

 

 

 

 

By:

/s/ Steven Siegel

 

 

Name: Steven Siegel

 

 

Title: Executive Vice President

 

 

 

 

 

NEW PLAN EISENHOWER SQUARE SC, LLC, a Delaware limited liability company

 

 

 

 

 

By:

/s/ Steven Siegel

 

 

Name: Steven Siegel

 

 

Title: Executive Vice President

 

 

 

 

 

NEW PLAN EASTLAKE SC, LLC, a Delaware limited liability company

 

 

 

 

 

By:      Centro NP Residual Holding LLC, a Delaware limited liability company,
its sole member

 

 

 

 

 

By:

/s/ Steven Siegel

 

 

Name: Steven Siegel

 

 

Title: Executive Vice President

 

--------------------------------------------------------------------------------


 

 

NEW PLAN NEW CHASTAIN CORNERS SC, LLC, a Delaware limited liability company

 

 

 

 

 

By:

/s/ Steven Siegel

 

 

Name: Steven Siegel

 

 

Title: Executive Vice President

 

 

 

 

 

HK NEW PLAN EXCHANGE PROPERTY OWNER IV, LLC, a Delaware limited liability
company

 

 

 

 

 

By:      Centro NP Residual Holding LLC, a Delaware limited liability company,
its sole member

 

 

 

 

 

By:

/s/ Steven Siegel

 

 

Name: Steven Siegel

 

 

Title: Executive Vice President

 

--------------------------------------------------------------------------------


 

 

HK NEW PLAN MACON CHAPMAN, LP, a Delaware limited partnership

 

 

 

 

 

By:  Centro NP Residual Macon Chapman GP, LLC, a Delaware limited liability
company, its general partner

 

 

 

 

 

By:

/s/ Steven Siegel

 

 

Name: Steven Siegel

 

 

Title: Executive Vice President

 

 

 

 

 

BPR SHOPPING CENTER, LLC, a Delaware limited liability company

 

 

 

 

 

By:

/s/ Steven Siegel

 

 

Name: Steven Siegel

 

 

Title: Executive Vice President

 

--------------------------------------------------------------------------------


 

CENTRO PARTIES:

 

CENTRO PROPERTIES LIMITED

 

 

 

FOR PURPOSES OF ACKNOWLEDGING THEIR

 

 

AGREEMENTS WITH SECTION 21 OF THIS

 

By:

/s/ Paul Cooper

SUPPLEMENT:

 

 

Name: Paul Cooper

 

 

 

Title: Director

 

 

 

 

 

 

 

 

 

 

By:

/s/ Elizabeth Hourigan

 

 

 

Name: Elizabeth Hourigan

 

 

 

Title: Company Secretary

 

 

 

 

 

 

 

 

CPT MANAGER LIMITED, as Responsible Entity of the Centro Property Trust

 

 

 

 

 

 

 

 

By:

/s/ Paul Cooper

 

 

 

Name: Paul Cooper

 

 

 

Title: Director

 

 

 

 

 

 

 

 

 

 

By:

/s/ Elizabeth Hourigan

 

 

 

Name: Elizabeth Hourigan

 

 

 

Title: Company Secretary

 

--------------------------------------------------------------------------------


 

FOR PURPOSES OF ACKNOWLEDGING ITS AGREEMENT WITH SECTIONS 6 AND 7 OF THIS
SUPPLEMENT:

 

SUPER LLC, a Maryland limited liability company

 

 

By:

/s/ Steven Siegel

 

 

 

Name: Steven Siegel

 

 

 

Title: Executive Vice President

 

--------------------------------------------------------------------------------


 

ADMINISTRATIVE AGENT:

 

BANK OF AMERICA, N.A., as Administrative Agent

 

 

 

 

 

 

 

 

By:

/s/ Michael W. Edwards

 

 

 

Name: Michael W. Edwards

 

 

 

Title: Senior Vice President

 

 

LENDER:

 

BANK OF AMERICA, N.A., as Lender

 

 

 

 

 

 

 

 

By:

/s/ Michael W. Edwards

 

 

 

Name: Michael W. Edwards

 

 

 

Title: Senior Vice President

 

--------------------------------------------------------------------------------
